 

 

Exhibit 10.3

 

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10).  Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (“Agreement”) dated as of March 29th, 2019 (“Effective
Date”) is entered into between Puma Biotechnology, Inc., a corporation organized
and existing under the laws of Delaware with its principal place of business at
10880 Wilshire Blvd, Los Angeles, CA 90024 (“Licensor”) and Pierre Fabre
Medicament SAS, a company duly organized and existing under the laws of France,
having offices and principal place of business at 45, Place Abel Gance 92100
Boulogne Billancourt, France (“Licensee”).

BACKGROUND

A.Licensor owns or controls certain patents, know-how and other intellectual
property relating to the product known as Nerlynx® and has obtained marketing
approval for such product in the European Union;

B.Licensee has experience in developing, marketing and distributing
pharmaceutical products; and

C.Licensor is willing to grant to Licensee, and Licensee desires to obtain,
certain exclusive rights and licenses with respect to the development,
manufacture, registration and commercialization of Nerlynx® in certain
countries.  

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

Article I

DEFINITIONS

1.1“Affiliate” shall mean, with respect to a Party, any Person that controls, is
controlled by, or is under common control with that Party. For the purpose of
this definition, “control” shall refer to: (a) the possession, directly or
indirectly, of the power to direct the management or policies of an entity,
whether through the ownership of voting securities, by contract or otherwise, or
(b) the ownership, directly or indirectly, of fifty percent (50%) or more of the
voting securities of such entity.

1.2“Annual Royalty Bearing Net Sales” shall mean the Royalty Bearing Net Sales
generated (a) over any given Calendar Year, (b) the period comprised between the
First Commercial Sale of the Product and December 31 of the year of the First
Commercial Sale, or (c) the period comprised between January 1 and the date of
expiration of the Royalty Term or termination of the Agreement, as applicable.

1.3“Background Agreements” means the (i) Pfizer License Agreement and (ii) the
License Agreement between The General Hospital Corporation d/b/a Massachusetts
General Hospital and Wyeth, an Affiliate of Pfizer Inc., acting through its
Wyeth Pharmaceuticals Divisions dated December 21, 2006.

1.4“Business Days” shall mean any day other than Saturday, Sunday or any other
day on which commercial banks in USA or France are authorized or required by law
to remain closed.

1.5“Calendar Quarter” shall mean the respective periods of three (3) consecutive
months ending on March 31, June 30, September 30, and December 31.

 

--------------------------------------------------------------------------------

 

1.6“Calendar Year” shall mean any twelve (12) month period commencing on January
1.

1.7“Clinical Studies” shall mean any human clinical study of the Product,
whether interventional or not, including without limitation Post-Approval
Marketing Studies and PRAS.

1.8“Combination Product” shall mean any pharmaceutical preparations, in any
dosage strengths, formulations and methods of administration, that include the
Compound and at least one (1) Other Active Ingredient, whether co-formulated or
co-packaged.

1.9“Commercialize” shall mean to market, promote, distribute, import, export,
offer to sell and/or sell a product and/or conduct related commercialization
activities. “Commercialization” and “Commercializing” shall have the correlative
meanings.  

1.10“Commercially Reasonable Efforts” shall mean with respect to the Development
or Commercialization of the Product, that level of efforts and resources
commonly dedicated in the research-based pharmaceutical industry by a company to
the development or commercialization, as the case may be, of a product of
similar commercial potential at a similar stage in its lifecycle, in each case
taking into account issues of safety and efficacy, product profile, the
proprietary position, the then current competitive environment for such product
and the likely timing of such product's entry into the market, the regulatory
environment and status of such product, and other relevant scientific, technical
and commercial factors.  

1.11“Compound” shall mean the compound known as “neratinib,” and all
stereoisomers, all salts, solvates, hydrates, and polymorphs, as well as solid
forms of any of the foregoing.  

1.12“Control” (including any variations such as “Controlled” and “Controlling”),
shall mean with respect to any Intellectual Property Rights, material or
document, the legal authority or right (whether by ownership, license or
otherwise) of a Party to grant a license or a sublicense of or under such
Intellectual Property Rights, or to provide or provide access to such material
or document, to the other Party without breaching the terms of any agreement
with a Third Party.  

1.13“Cover” shall mean with respect to any Patent and activity, that such Patent
would be infringed by such activity in the absence of the licenses granted
pursuant to this Agreement.  

1.14“CTA” shall mean a Clinical Study application (including any amendments
thereto) as provided for in European Community Directive 2001/20/EC and the
regulations promulgated thereunder, filed with a Regulatory Authority in the
European Union before the commencement of Clinical Studies for the Product, or
any comparable filing with any Regulatory Authority in any other jurisdiction
within or outside the Licensee Territory (including any Investigational New Drug
Application filed with a Regulatory Authority in the United States pursuant to
21 C.F.R. §321).  

1.15“Data” shall mean, subject to Article 4.2, any and all research data,
pharmacology data, preclinical data, clinical data, including raw data, as well
as marketing, market access, pharmacovigilance, and other data related to the
Product, in each case to the extent Controlled by a Party or its Affiliates as
of the Effective Date or during the term of this Agreement.

1.16“Data Protection Law” means all applicable Laws, including the Health
Insurance Portability and Accountability Act (“HIPAA”), the California Consumer
Privacy Act of 2018 (“CCPA”) and any national legislation relating to privacy
and data protection, direct marketing or the interception or communication of
electronic messages, in each case as amended, consolidated, re-enacted or
replaced from time to time, including European Data Protection Laws.

2

 

--------------------------------------------------------------------------------

 

1.17“Data Subject” means a natural person who is identified or identifiable
natural person.  An identifiable natural person is one who can be identified,
directly or indirectly, in particular by reference to an identifier such as a
name, an identification number, location data, an online identifier or to one or
more factors specific to the physical, physiological, genetic, mental, economic,
cultural or social identity of that natural person.

1.18“Development” or “Develop” shall mean development activities, including,
with respect to drugs, research, preclinical activities, Clinical Studies, test
method development and stability testing, assay development and audit
development, toxicology, formulation, as the case may be.

1.19“DMF” shall mean a drug master file and all equivalents in any country or
jurisdiction for the Product, and any components of such Product, submitted by a
Party and/or its applicable Subcontractor(s) to Regulatory Authorities. For the
avoidance of doubt, DMF shall include any active substance master files.

1.20“EC” shall mean the European Commission, or any successor entity thereto
performing similar functions.

1.21“EMA” shall mean the European Medicines Agency, or any successor entity
thereto performing similar functions.

1.22“Encumbered Territory” shall mean those countries within the Licensor
Territory, excluding the Non-Encumbered Territory.

1.23“European Data Protection Laws” means the General Data Protection Regulation
2016/679 (the “GDPR”), the e-Privacy Directive 2002/58/EC, the e-Privacy
Regulation 2017/003 (once it takes effect), and any relevant Law, or other
binding instrument which implements, replaces, adds to, amends, extends,
reconstitutes or consolidates such laws from time to time, in each case as
amended, consolidated, re-enacted or replaced from time to time.

1.24“EU Standard Contractual Clauses” means those standard contractual clauses
issued by the European Commission that offer sufficient safeguards on data
protection for Personal Data to be transferred internationally, which presently
consist of two sets of standard contractual clauses for transfers from data
controllers in the European Union to controllers established outside the
European Union or European Economic Area (Decision 2001/497/EC and Decision
2004/915/EC) and one set of standard contractual clauses for transfers of
Personal Data from controllers in the European Union to processors established
outside the European Union or European Economic Area (Decision 2010/87/EU), in
each case as amended, consolidated, re-enacted or replaced from time to time.

1.25“FDA” shall mean the US Food and Drug Administration, or any successor
entity thereto.  

1.26“Field” shall mean all therapeutic and prophylactic indications for human or
veterinary use.  

1.27“First Commercial Sale” shall mean the first sale for use or consumption by
an end user of the Product following receipt of the first Marketing Approval of
such Product in a country in the Licensee Territory.  

1.28“FTE” shall mean a commitment of time and effort to constitute full-time,
which shall consist of [***] for a twelve (12) month period, equivalent person
(i.e., one fully committed person or multiple partially committed persons
aggregating to one (1) full time person), with appropriate Development,
regulatory or other relevant capabilities and seniority employed by a Party or
its Affiliates

3

 

--------------------------------------------------------------------------------

 

assigned to directly perform specified activities with respect to the Shared
Clinical Trial and/or the Post-Approval Marketing Studies, as applicable,
pursuant to this Agreement.  

1.29“FTE Costs” means the product of: (a) that number of FTEs (proportionately,
on a per-FTE basis) used by a Party or its Affiliates in directly performing the
activities with respect to any Shared Clinical Trial and Post-Approval Marketing
Studies, as applicable, multiplied by (b) the applicable FTE Rate.  

1.30“FTE Rate” means, unless otherwise agreed between the Parties, an annual
rate per FTE of [***] per year, which may be prorated on a daily or hourly basis
as necessary and as may be adjusted from time to time by mutual agreement of the
Parties.  This annual FTE Rate is “fully burdened” and will cover employee
salaries, benefits, travel (e.g., airfare, mobile allowance, meal expenses, and
hotel expenses) and other incidental expenses incurred by such personnel in the
ordinary course of employment, and such facilities and equipment and other
materials and services including ordinary laboratory and manufacturing
consumables procured from distributors of relevant products as they may use.  

1.31“GAAP” shall mean, with respect to a Person, the generally accepted
accounting principles in the United States as consistently applied to such
Person, including with respect to Licensee, International Financial Reporting
Standards.  

1.32“Generic Competitors” shall mean, with respect to the Product being sold in
a country, one or more Generic Drugs therefor, where a “Generic Drug” is a
generic pharmaceutical product (a) sold under a Marketing Approval granted by a
Regulatory Authority to a Third Party (who is not a Sublicensee of Licensee or
otherwise has been authorized by Licensee to sell such product), (b) that
contains the same Compound as the relevant Product (whether or not in the same
formulation or a similar formulation as the Product), and (c) is approved in
reliance on a prior Marketing Approval of the Product granted to by the
applicable Regulatory Authority, including for the avoidance of doubt the
Marketing Approval to be transferred from Licensor to Licensee in accordance
with Article 4.6(a).  For purposes of the foregoing, different salts, esters,
ethers, isomers, mixtures of isomers, complexes or derivatives of the Compound
shall be considered to be the same Compound, unless they differ significantly in
properties with regard to safety and/or efficacy from such Compound.

1.33“Generic Market Share” means, with respect to the Product in a country, the
total unit volume of Generic Competitors(s) of such Product sold in such
country, as a percentage of the combined unit volume of such Product and such
Generic Competitor(s), in the aggregate in such country. Such unit volumes shall
be determined based on data provided by a reputable Third Party data source
generally accepted in the pharmaceutical industry in the relevant country, such
as IQVIA.

1.34“Good Clinical Practice” or “GCP” shall mean the current standards for
clinical studies for pharmaceuticals, as set forth in the ICH guidelines and
applicable regulations promulgated thereunder, as amended from time to time, and
such standards of good clinical practice as are required by the European Union
and other organizations and governmental agencies in countries in which the
Product is intended to be sold to the extent such standards are not less
stringent than United States Good Clinical Practice.

1.35“Good Laboratory Practice” or “GLP” shall mean the current standards for
laboratory activities for pharmaceuticals, as set forth in the FDA’s Good
Laboratory Practice regulations or the Good Laboratory Practice principles of
the Organization for Economic Co-Operation and Development, as amended from time
to time, and such standards of good laboratory practice as are required by the
European Union and other organizations and governmental agencies in countries in
which the Product is intended to be sold, to the extent such standards are not
less stringent than United States Good Laboratory Practice.

4

 

--------------------------------------------------------------------------------

 

1.36“Good Manufacturing Practices” or “GMP” shall mean current good
manufacturing practices and standards as provided for (and as amended from time
to time) in European Community Directive 91/356/EEC (Principles and Guidelines
of Good Manufacturing Practice for Medicinal Products), subject to any
arrangements, additions, or clarifications agreed in writing from time to time
between the Parties.

1.37“Governmental Authority” means any domestic or foreign entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any governmental authority, agency,
department, board, commission, court, tribunal, judicial body or instrumentality
of any union of nations, federation, nation, state, municipality, county,
locality or other political subdivision thereof.

1.38“Indication” shall mean an initial, expanded or additional patient
population for which use of the Product is indicated, as reflected or to be
reflected in the approved label for the Product.

1.39“Initial Indication” shall mean extended adjuvant treatment of an adult
patients with early stage hormone receptor positive HER2-overexpressed/amplified
breast cancer and who are less than one year from the completion of prior
adjuvant trastuzamab based therapy.

1.40“Inventions” means any and all inventions (whether or not patentable), that
are conceived during the term of this Agreement and in the course of activities
conducted pursuant to this Agreement by one or more employees, Affiliates,
sublicensees (including Sublicensees) or independent contractors of Licensor
and/or Licensee.  

1.41“Investigator Sponsored Clinical Study” shall mean a Clinical Study of the
Product that is sponsored and conducted by a physician, physician group or other
Third Party not acting on behalf of a Party or its Affiliate or Sublicensee and
who does not have a license from a Party or its Affiliate or Sublicensee to
Commercialize such Product, pursuant to a CTA owned by such Third Party, and
with respect to which a Party or its Affiliate or Sublicensee provides clinical
supplies of the Product, funding or other support for such Clinical Study.

1.42“Intellectual Property Rights” shall mean all Patents, trade secrets,
copyrights, Trademarks, moral rights, Know-How and any and all other
intellectual property or proprietary rights now known or hereafter recognized in
any jurisdiction.

1.43“Know-How” shall mean any invention, discovery, Data, information, process,
method, technique, material (including any chemical or biological material),
technology, result, cell line, compound, probe, sequence or other know-how,
whether or not patentable.

1.44“Law” shall mean any applicable national, supranational, federal, state,
local or foreign law, statute, ordinance, principle of common law, or any rule,
regulation, standard, judgment, order, writ, injunction, decree, arbitration
award, agency requirement, license or permit of any Governmental Authority,
including any rules, regulations, guidelines, directives or other requirements
of Regulatory Authorities, including all GMP, GLP and GCP, and including all
laws pertaining to the pharmaceutical industry or the healthcare industry,
anti-trust or competition laws and all anti-bribery or anti-corruption laws, as
applicable.  

1.45“Licensed Intellectual Property” shall mean the Licensed Patents and the
Licensed Technology.

5

 

--------------------------------------------------------------------------------

 

1.46“Licensed Patents” shall mean any and all Patents Controlled by the Licensor
or its Affiliates, including the Patents licensed to the Licensor under the
Background Agreements, as of the Effective Date or at any time during the term
of this Agreement that:


(a)are listed in EXHIBIT 1; or

(b)but for the license granted under this Agreement, would be infringed by the
Development, Manufacture, registration or Commercialization of the Product in
the Field in the Licensee Territory, in each case (a) and (b), including all
additions, divisions, continuations, continuations-in-part, substitutions,
re-issues, re-examinations, registrations, patent term extensions, supplemental
protection certificates, inventors’ certificates, substitutions, extensions and
renewals of any the Patents listed on EXHIBIT 1 and of the Patents that satisfy
the requirements of subsection (b) above.  For the avoidance of doubt, to the
extent included in the foregoing, “Licensed Patent” shall:

(i)include any Patent claim that claims the composition of matter of, or any
method of making or method of using, a Compound Combination, where a “Compound
Combination” is the combination of the Compound together with any one or more
Other Active Ingredients as a Combination Product;

(ii)exclude any Patent claim that solely claims any composition of matter of, or
method of making or method of using, any Other Active Ingredient or the
composition of matter of, or any method of making or method of using, any
combination of active ingredients other than a Compound Combination; and

(iii)include any Patent claim that claims, generically, the composition of
matter of or the method of making or method of using both the Compound and an
Other Active Ingredient.  

1.47“Licensed Technology” shall mean all Know-How or other information that is
Controlled by Licensor or its Affiliates, including Know-How licensed to
Licensor under the Background Agreements as of the Effective Date, or at any
time during the term of this Agreement, that is not generally known and is
necessary or reasonably useful for the conduct of the Development, Manufacture,
Commercialization and otherwise the exploitation of the Compound and the Product
in accordance with this Agreement.

1.48“Licensee Territory” shall mean Austria, Belgium, Bulgaria, Cyprus, Czech
Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Iceland,
Ireland, Italy, Latvia, Liechtenstein, Lithuania, Luxembourg, Malta,
Netherlands, Norway, Poland, Portugal, Romania, Slovakia, Slovenia, Spain,
Sweden, United Kingdom, Switzerland, Albania, Bosnia-Herzegovina, Croatia,
Kosovo, Republic of Macedonia, Montenegro, Serbia, Tunisia, Algeria, Morocco,
Western African Countries and any other countries as may be added from time to
time pursuant to Article 2.6 or by mutual agreement.  

1.49“Licensor Territory” shall mean all countries of the world other than the
Licensee Territory.

1.50“Major Markets” mean [***].  

1.51“Manufacture” shall mean all activities related to the production of the
Product and any drug substance produced in bulk form for use as an active
pharmaceutical ingredient, drug product, compounded or finished final packaged
and labelled form, and in intermediate states, in each case, to the extent used
in the Product, and includes without limitation reference standard preparation,
purification,

6

 

--------------------------------------------------------------------------------

 

formulation, scale-up, packaging, disposition of product, quality assurance
oversight, quality control testing (including in-process release and stability
testing), storage of product or any component or ingredient thereof and
validation activities directly related to all of the foregoing, and data
management and recordkeeping related to all of the foregoing.  

1.52“Manufacturing Agreements” shall mean that [***].

1.53“Manufacturing Standards” shall mean all applicable specifications, GMP and
any requirements of any Regulatory Authority.

1.54“Market Access” shall mean any and all processes and activities conducted to
establish, seek and maintain national country pricing and reimbursement,
including Pricing and Reimbursement Approval, as well as country level, regional
and local payor processes and activities to obtain and maintain local and
regional patient access for the Product, including price setting, national
mandatory rebate negotiations with applicable Governmental Authorities and
preparing reimbursement and economic dossiers.

1.55“Marketing Approval” shall mean such approvals, licenses, registrations or
authorizations granted, provided or otherwise issued by the applicable
Regulatory Authority(ies) in a country, that are necessary to Commercialize the
Product in such country. Marketing Approval shall not include Pricing and
Reimbursement Approval.

1.56“Marketing Approval Application” shall mean an application requesting
Marketing Approval for the Commercialization of the Product for a particular
Indication in a particular jurisdiction filed with the relevant Regulatory
Authorities in such jurisdiction.

1.57“Materials” shall have the meaning set forth in Article 8.1(a).

1.58“Material Agreements” shall mean the Background Agreements and the
Manufacturing Agreements.  

1.59[***].

1.60“Net Sales” means the gross amount invoiced by or on behalf of Licensee, its
Affiliates and their respective Sublicensees for sales of the Product in the
Licensee Territory (other than sales among Licensee, its Affiliates or
Sublicensees for subsequent resale in which case the first sale to a Third Party
that is not a Sublicensee shall be used for calculation of Net Sales), less the
following deductions if and to the extent they are (i) included in the gross
invoiced sales price of the Product or otherwise directly incurred by Licensee,
its Affiliates and their respective Sublicensees with respect to the sale of the
Product, (ii) normal and customary for Licensee, its Affiliates or their
respective Sublicensees as applicable, and (iii) not otherwise deducted in
computing other amounts hereunder:

(a)rebates, quantity and cash discounts, and other discounts to customers,

(b)taxes (except income taxes) and tariffs or duties paid, absorbed or allowed
which are directly related to the sale or promotion of the Product,

(c)credits, allowances, discounts and rebates to, and chargebacks for, spoiled,
damaged, out-dated, rejected or returned Product (including in connection with
Product withdrawals, expired Product and Product recalls),

7

 

--------------------------------------------------------------------------------

 

(d)actual freight and insurance costs, including without limitation the costs of
export licenses, shipping, postage and handling charges, incurred in
transporting the Product to customers,

(e)discounts or rebates or other payments required by Law, including any
governmental special medical assistance programs.  For clarity, the foregoing
shall [***],

(f)customs duties, surcharges and other governmental charges incurred in
connection with the exportation or importation of the Product, and

(g)bad debts actually written off in connection with the Product.

In the case of any sale of the Product which is not invoiced or is delivered
before invoice, Net Sales shall be calculated at the time of shipment or when
the Product is paid for, if paid for before shipment or invoice.  In the case of
any sale or other disposal of the Product for non-cash consideration, Net Sales
shall be calculated as the fair market price of the Product in the country of
sale or disposal. Notwithstanding the foregoing, provision of the Product for
the purpose of conducting pre-clinical or clinical research shall not be deemed
to be a sale. For clarity, any consideration received for the Product provided
as free samples, as charitable donations, or for compassionate use shall not be
included in the calculation of Net Sales.

Net Sales shall be determined in accordance with GAAP.

Notwithstanding the foregoing, in the event the Product is sold in a country in
the Licensee Territory as a Combination Product, Net Sales of the Combination
Product will be calculated as follows:

(i)If the Compound contained in the Combination Product and Other Active
Ingredient(s) contained in the Combination Product each are sold separately in
such country, Net Sales will be calculated by multiplying the total Net Sales
(as described above) of the Combination Product by the fraction A/(A+B), where A
is the average gross selling price in such country of the Compound sold
separately in the same formulation and dosage, and B is the sum of the average
gross selling prices in such country of such Other Active Ingredient(s) sold
separately in the same formulation and dosage, during the applicable Calendar
Year.  

(ii)If the Compound contained in the Combination Product is sold independently
of the Other Active Ingredient(s) contained in the Combination Product in such
country, but the average gross selling price of such Other Active Ingredient(s)
in such country cannot be determined, Net Sales will be calculated by
multiplying the total Net Sales (as described above) of the Combination Product
by the fraction A/C where A is the average gross selling price in such country
of such Compound sold independently and C is the average gross selling price in
such country of the entire Combination Product, during the applicable Calendar
Year.

(iii)If the Other Active Ingredient(s) contained in the Combination Product are
sold independently of the Compound contained in the Combination Product in such
country, but the average gross selling price of such Compound in such country
cannot be determined, Net Sales will be calculated by multiplying the total Net
Sales (as described above) of the Combination Product by the fraction (1-(B/C)),
where B is the average gross selling price in such country of such Other Active
Ingredient(s) and C is the average gross selling price in such country of the
entire Combination Product, during the applicable Calendar Year.  

8

 

--------------------------------------------------------------------------------

 

(iv)If the Compound contained in the Combination Product and Other Active
Ingredient(s) contained in the Combination Product are not sold separately in
such country, or if they are sold separately but the average gross selling price
of neither such Compound nor such Other Active Ingredient(s) can be determined
in such country, Net Sales of the Combination Product in such country will be
calculated by mutual agreement of the Parties.

1.61“Non-Encumbered Territory” means, with respect to any right granted by
Licensor to Licensee hereunder, any country for which Licensor is not prevented,
prohibited or inhibited by any Third Party agreement, entered into before or
after the Effective Date, from granting that right, provided that the
Non-Encumbered Territory shall in any event be deemed to include [***].

1.62“Option Territory” shall mean [***].  

1.63“Other Active Ingredient” means any therapeutically active pharmaceutical
ingredient other than the Compound.

1.64“Out-of-Pocket Costs” means reasonable amounts actually paid to Third Party
vendors, consultants, suppliers or contractors, for services or materials, as
applicable, provided by each such Third Party that is directly related to the
Shared Clinical Trial or the Post-Approval Marketing Study, as applicable, to
the extent such services or materials apply to the activities contemplated in
this Agreement. For clarity, Out-of-Pocket Costs do not include payments for a
Party’s internal salaries or benefits for its employees; facilities (including
leased facilities); utilities; general office or facility supplies; insurance;
information technology, capital expenditures or the like; or items included in
the determination of the FTE Rate.

1.65“Party” shall mean Licensor or Licensee, individually; and “Parties” shall
mean Licensor and Licensee, collectively.

1.66“Patent(s)” shall mean (a) unexpired patents (including without limitation
inventor’s certificates), including without limitation any substitution,
extension, registration, confirmation, reissue, re-examination, addition,
renewal, supplemental protection certificate, or inventor’s certificate, and (b)
pending applications for patents, including without limitation any continuation,
divisional, or continuation-in-part thereof, and any provisional or
nonprovisional applications, and (c) all foreign or international equivalents of
any of the foregoing in any country.

1.67“Person” shall mean an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.

1.68“Personal Data”, “Process”, “Processed” and “Processing” will be construed
in accordance with the GDPR.

1.69“Pfizer License Agreement” shall mean the license agreement between Licensor
and Pfizer Inc. (“Pfizer”), dated August 18, 2011 as amended by amendment n°1
dated July 18, 2014, pursuant to which, among other rights, Licensor received an
exclusive, worldwide license with the right to grant sublicenses to develop and
to commercialize the Compound.

9

 

--------------------------------------------------------------------------------

 

1.70“Post Regulatory Approval Study” (“PRAS”) means any Clinical Study sponsored
by a Party, or any Investigator Sponsored Clinical Study (whether conducted as a
phase I, II, III or IV clinical trial, as applicable) that is conducted after a
Marketing Approval other than with the objective to seek an extension of the
indication or label of the Marketing Approval, but excluding Post-Approval
Marketing Studies.

1.71“Post-Approval Marketing Study” means any non-clinical study or Clinical
Study (other than PRAS) that is conducted as a commitment made to a Regulatory
Authority as a condition of, or in connection with obtaining or maintaining, a
Marketing Approval.  Currently contemplated Post-Approval Marketing Studies are
set forth in EXHIBIT 4.  

1.72“Post-Approval Marketing Study Costs” shall mean FTE Costs and Out-of-Pocket
Costs directly related to Post-Approval Marketing Studies conducted in
accordance with Article 4.1(b).

1.73“Pricing and Reimbursement Approval” shall mean, with respect to any country
or jurisdiction in the Licensee Territory in which one or more Governmental
Authorities determine the pricing at which the Product will be reimbursed by
public and/or private payors, the approval, agreement, determination or decision
by such applicable Governmental Authority(ies) establishing the pricing and
reimbursement status for such Product.

1.74“Product” shall mean any product containing, as an active ingredient, the
Compound. For the avoidance of doubt, each product containing the Compound
irrespective of its dosage, formulation or indication shall be deemed to be the
same Product.

1.75“Product Trademarks” shall mean: (a) the product-specific Trademarks owned
or Controlled by Licensor and designated by Licensor for use with the Product in
the Licensee Territory, as reflected on EXHIBIT 5; and (b) any other
product-specific Trademark(s) Controlled by Licensee in connection with the
distribution, marketing, promotion and sale of the Product in the Licensee
Territory, or accompanying logos, trade dress or indicia of origin.

1.76“Regulatory Authority” shall means any governmental agency or authority
responsible for granting Regulatory Filings for the Product.

1.77“Regulatory Filing” shall mean, with respect to the Product, all approvals,
licenses, registrations, submissions and authorizations made to or received from
a Regulatory Authority in a jurisdiction necessary for or in connection with the
development, manufacture and/or commercialization of a pharmaceutical product,
including any CTAs, Marketing Approval Applications, Marketing Approvals, and
Pricing and Reimbursement Approvals.

1.78“Royalty Bearing Net Sales” shall mean the Net Sales generated in any given
country of the Licensee Territory during the Royalty Term in such country.  

1.79“Royalty Term” shall mean, on country -by -country basis within the Licensee
Territory, the period beginning on the date of the First Commercial Sale of the
Product in such country and expiring upon the later of: (a) expiration or
abandonment of the last Valid Claim of the Licensed Patents which Covers the Use
of the Product Commercialized in such country and (b) the earlier of: (i) the
time when Generic Competitors to the Product have achieved [***] percent
([***]%) or more market share in such country based on unit volume, and (ii)
[***] years following the date of First Commercial Sale of the Product in such
country.  [***] percent ([***]%) or more market share means that the sales of
all such Generic Competitors in such country equal or exceed, on a unit volume
basis, [***] percent ([***]%) of the total combined unit sales of the Product
and all such Generic Competitors in any Calendar Quarter.  

10

 

--------------------------------------------------------------------------------

 

1.80“Senior Executives” shall mean the Chief Executive Officers of each of
Licensee and Licensor.  

1.81“Shared Clinical Trial” shall have the meaning set forth in Article 4.3(c).

1.82“Shared Clinical Trial Costs” shall mean FTE Costs and Out-of-Pocket Costs
directly related to Shared Clinical Trials conducted in accordance with this
Agreement.

1.83“Shared Development Budget” shall have the meaning set forth in Article
4.3(c).

1.84“Subcontractor” shall mean any Third Party to which a Party or its Affiliate
may subcontract the performance of any activities undertaken in accordance with
this Agreement in accordance with Article 17.9.

1.85“Sublicensee” shall mean a Third Party that has been granted a right to
sell, market, distribute and/or promote the Product in the Field and in the
Licensee Territory pursuant to Article 2.3; and “Sublicense” shall mean an
agreement or arrangement granting any such rights.  As used in this Agreement,
“Sublicensee” shall not include a wholesaler, distributor or reseller of such
Product, to the extent that Licensee or its Affiliate sells to such Person the
Product at only supply prices.

1.86“Supply Agreement” shall have the meaning set forth in Article 8.2.

1.87“Third Party” shall mean any person, corporation, joint venture or other
entity, other than Licensor, Licensee and their respective Affiliates.

1.88“Third Party Manufacturer” shall mean one or more Third Party manufacturers
engaged by Licensor in connection with the Manufacture of the applicable
Materials, including, [***].  

1.89“Trademark” shall mean any registered or unregistered trademark, service
mark, trade dress, trade name, logo, insignia, domain name, symbol, design, or
combinations thereof

1.90 “Transferred Data” shall mean any Data transferred, disclosed or provided
by a  Party to the other Party pursuant to this Agreement.

1.91 “Transition Plan” shall mean a transition plan established between Licensor
and Licensee in order to transition in a smooth and efficient manner the ongoing
activities currently handled by Licensor with respect to the Licensee Territory,
including but not limited to [***].  The Transition Plan detailing each Party’s
responsibility for each activity and timelines is attached hereto as EXHIBIT
2.  In the event of any conflict between the Transition Plan and the terms of
this Agreement, the terms of this Agreement shall govern.

1.92“Use” means to Develop, Manufacture, Commercialize, use, sell, have sold,
offer for sale, have offered for sale, import, and export.

1.93“Valid Claim” shall mean (i) a claim of an issued and unexpired patent
included within the Licensed Patents, which has not been permanently revoked or
declared unenforceable or invalid by an unreversed and unappealable or
unreversed and unappealed decision of a court or other appropriate body of
competent jurisdiction, or (ii) a claim of a pending patent application included
within the Licensed Patents which claim was filed in good faith, has not been
pending for more than [***] ([***]) years from the priority date, and has not
been abandoned or finally disallowed without the possibility of appeal or
refiling of such application.

11

 

--------------------------------------------------------------------------------

 

1.94“Western African Countries” shall mean Burundi, Republic of the Congo
(Brazzaville), Benin, Burkina Faso, Cameroon, Chad, Democratic Republic of the
Congo, Ivory Coast, Gabon, Guinea, Libya, Madagascar, Mali, Mauritania,
Mauritius, Niger, Senegal, Togo, Djibouti and Central African Republic.

Article II

GRANT OF LICENSE

2.1License. Subject to the terms and conditions of this Agreement, Licensor
hereby grants to Licensee and its Affiliates an exclusive (even as to Licensor
and its Affiliates), royalty bearing license under the Licensed Intellectual
Property, with the right to sublicense (subject to Article 2.3) through multiple
tiers:

(a)to Develop the Product in the Licensee Territory and any Non-Encumbered
Territory for Commercialization of the Product in the Licensee Territory in the
Field; and

(b)to Manufacture, or have Manufactured, Materials in or outside the Licensee
Territory solely for Commercialization of the Product in the Licensee Territory
in the Field in accordance with this Agreement and the Supply Agreement; and

(c)to seek approval of Regulatory Filings and Commercialize of the Product in
the Licensee Territory in the Field.

2.2Pfizer License Agreement.  For clarity, Licensed Intellectual Property
includes all Intellectual Property Rights licensed to Licensor under the Pfizer
License Agreement, including any rights licensed to Licensor through the Pfizer
License Agreement as a result of the sub-license provided for therein to
Licensor of Pfizer’s rights under the GHC License Agreement, to the extent
claiming or constituting technology or inventions reasonably necessary or useful
for the Development, Manufacture or Commercialization of the Product in the
Licensee Territory.  [***].  Licensor represents and warrants that the
provisions provided under Schedule 2.2 as well as the other provisions included
in this Agreement constitute all material obligations resulting from the Pfizer
License Agreement which may materially impact Licensee’s rights and obligations
with respect to the Product as provided under this Agreement.  For the avoidance
of doubt, pursuant to the Pfizer License Agreement, Licensee acknowledges that
Licensor will furnish to Pfizer a true and complete copy of this Agreement and
any current and future amendments hereto in accordance with Article 9.4(b).  To
the extent reasonably requested by Licensor from time-to-time, Licensee will
take reasonable steps to support Licensor’s compliance with obligations under
the Pfizer License Agreement that have been disclosed to Licensee prior to
execution of this Agreement and provided that Licensee shall not be required to
incur [***].

12

 

--------------------------------------------------------------------------------

 

2.3Sublicense.  Licensee may sublicense the rights granted to it by Licensor
under this Agreement to any of its Affiliates without notice to Licensor, and to
any Third Party with Licensor’s prior written consent, which shall not be
unreasonably withheld or delayed, provided that any Third Party Sublicensee
shall have the necessary financial, regulatory and technical capacity to carry
out the portion of Licensee’s obligations under this Agreement sublicensed to
such Third Party, and further provided that if a Sublicense is granted to an
Affiliate pursuant to the foregoing and such Affiliate becomes a non-Affiliate
during the term of any such Sublicense, Licensee shall provide prompt written
notice to Licensor of such change of such Sublicensee’s status to non-Affiliate
and such non-Affiliate shall only be permitted to continue performance under the
applicable Sublicense if approved in writing by Licensor, such approval not to
be unreasonably withheld.  Any and all Sublicenses shall be subject to the
following requirements:  

(a)All Sublicenses shall be subject to and consistent with the terms and
conditions of this Agreement.  In no event shall any Sublicense relieve Licensee
of any of its obligations under this Agreement.

(b)Licensee shall furnish to Licensor a true and complete copy of each
Sublicense agreement entered into with a Third Party and each amendment thereto,
which Sublicense agreement may be redacted to omit information not directly
relevant to the performance of Licensee’s obligations under this Agreement,
within [***] ([***]) days after the Sublicense or amendment has been executed.

(c)Any Sublicense of the rights granted to a Sublicensee under this Article 2.3
shall be granted only in connection with a Sublicense of the rights granted to
Licensee under Article 2.1.

2.4Retained Rights.

(a)Licensee acknowledges and agrees that notwithstanding the exclusive rights
granted to Licensee, Licensor retains the following rights:

(i)to conduct, as the sponsor, those Ongoing Clinical Studies identified in
EXHIBIT 3 and any Post-Approval Marketing Studies described in Article 4.1(b),
each in the Licensee Territory; and  

(ii)to Manufacture or have Manufactured, or Develop or have Developed subject to
Article 4.3, the Compound or the Product in the Licensee Territory for
Commercialization of the Product by or on behalf of Licensor, its Affiliates or
licensees in the Licensor Territory, or for Commercialization by or on behalf of
Licensee in the Licensee Territory.

(b)Licensee acknowledges and agrees that Pfizer (i) retains the right for itself
and its affiliates to make, have made, use, have used, import and export the
Product for all research purposes and (ii) may use for any purpose (other than
the Development, Manufacture or Commercialization of the Compound or the Product
during the term of this Agreement) the Residuals resulting from Pfizer’s access
to or work with the Product related Know-How. As used herein, “Residuals” means
information in non-tangible form which may be retained by persons who have had
access to the Product or Know-How, including information relating to ideas,
concepts, know-how or techniques.  

2.5Transfer of Licensed Technology.

(a)Initial Transfer.  Licensor or its Affiliates will make available to Licensee
all Licensed Technology as Licensee may reasonably request that exists as of the
Effective Date in accordance with the Transition Plan, provided, the Data and
such other documents set forth under the Transition Plan

13

 

--------------------------------------------------------------------------------

 

shall be made available by Licensor to Licensee within the time set forth in the
Transition Plan, but in any event no later than [***] ([***]) days from the
Effective Date.  Licensor shall implement the Transition Plan, including
providing reasonable assistance to Licensee, to ensure an effective transfer of
the Licensed Technology.  

(b)Subsequent Transfers.  During the term of the Agreement, Licensor shall
promptly deliver any and all Licensed Technology, together with supporting
documentation as each may become Controlled by Licensor, and provide reasonable
assistance to Licensee which is necessary or reasonably useful for Licensee to
Develop, Commercialize the Product in the Field and the Licensee Territory,
provided, however that with respect to Licensed Technology that is not
feasible  for Licensor to deliver to Licensee in accordance with this Article
2.5(b), the Parties shall cooperate to enable Licensee to access such Licensed
Technology in another manner, including by enabling Licensee to visit Licensor’s
facilities for such access or engage Licensor to perform analyses on such
Licensed Technology on Licensee’s behalf.  

2.6Right of First Negotiation in the Option Territory.  [***].  

2.7Activities Outside the Respective Territory.

(a)Licensee covenants and agrees that it and its Affiliates shall not, and it
shall contractually obligate its licensees, Sublicensees and contractors
[***].  

(b)Licensor covenants and agrees that it and its Affiliates shall not, and it
shall contractually obligate its licensees, Sublicensees and contractors not to,
[***].  

2.8No Other Rights. Except for the rights and licenses expressly granted in this
Agreement, each Party retains all rights under its Intellectual Property Rights,
and no additional rights shall be deemed granted to the other Party by
implication, estoppel or otherwise.

Article III

GOVERNANCE

3.1Joint Steering Committee.  

(a)Duties. Within [***] ([***]) days following the Effective Date, Licensor and
Licensee shall establish a joint steering committee (“Joint Steering Committee”
or “JSC”).  The Joint Steering Committee shall perform the functions and assume
the responsibilities and have such authority only as set forth in this
Agreement.  The Joint Steering Committee shall have the following duties:  

(i)Be responsible, directly or through Working Groups, for the overall
coordination, follow-up, and oversight of the Transition Plan, the Ongoing
Clinical Studies and the Post-Approval Marketing Studies, including (x)
providing general oversight to the conduct of such Clinical Studies, (y)
reviewing and approving any Regulatory Filings related to such Clinical Studies,
and any amendments to such clinical plans and (z) overseeing data analysis and
Clinical Studies completion activities related thereto;

(ii)Review and approve substantive amendments and updates with respect to any
Shared Clinical Trial, including to the Shared Development Budget;

(iii)Review proposed study protocols and substantive amendments and updates in
connection with Additional Clinical Studies in accordance with Article 4.3(a);  

14

 

--------------------------------------------------------------------------------

 

(iv)Be informed on a periodic basis of the Investigator Sponsored Clinical Study
and PRAS authorized or supported by either Party in the Licensee Territory and
the Non-Encumbered Territory, as applicable;

(v)Provide a forum of exchange and discussion with respect to regulatory and
Market Access strategies, marketing and promotional activities, Patent and
manufacturing strategies for the Product in the Licensee Territory and the
Non-Encumbered Territory, as applicable; and

(vi)Perform such other duties as are specifically assigned to the JSC in
accordance with this Agreement.

(b)Membership. The JSC shall each be composed of an equal number of
representatives from each of Licensee and Licensor, selected by such Party.
Unless the Parties otherwise agree, the exact number of representatives for each
of Licensee and Licensor shall be three (3) representatives, each of whom shall
be at a level which allows him/her to make decisions on behalf of the Party
he/she represent with respect to the relevant matters. Either Party may replace
its respective JSC representatives at any time with prior written notice to the
other Party; provided that the criteria for composition of the JSC set forth in
the preceding sentence continues to be satisfied following any such replacement
of a Party’s representative on any such Committee.

(c)Committee Meetings. The JSC shall meet at least twice each Calendar Year, or
more or less often as otherwise agreed to by the Parties, provided that it shall
meet within [***] ([***]) days after the formation of the JSC in accordance with
Article 3.1(a). JSC meetings may be conducted by telephone, video-conference or
in person as determined by its members; provided that the JSC shall hold its
first meeting in person at least once each Calendar Year. Unless otherwise
agreed by the Parties, all in-person meetings of JSC shall be held on an
alternating basis between Licensor’s facilities and Licensee’s facilities.
[***]. With the consent of the Parties (not to be withheld unreasonably), other
employee representatives of the Parties may attend any JSC meeting as non-voting
observers at such Party’s sole cost and expense.

(d)Decision-Making. Matters for which approval of the JSC is expressly required
herein (i.e., pursuant to Articles 3.1(a)(i) and (ii)) shall be decided by
unanimous vote, with at least one (1) representative from each Party
participating in any vote.  In the event that the JSC fails to reach unanimous
agreement with respect to such matter for which approval of the JSC is expressly
required herein, then either Party may, by written notice to the other Party,
have such matter referred to the Senior Executives, who shall meet promptly and
negotiate in good faith pursuant to Article 16.1. If despite such good faith
efforts, the Senior Executives are unable to resolve such dispute, then:

(i)if such dispute relates to substantive amendments and updates with respect to
a Shared Clinical Trial or Post-Approval Marketing Study, all changes shall
require mutual consent of the Parties, provided that no such consent shall be
unreasonably withheld or delayed if the change is required to comply with any
request of a Regulatory Authority, including the EMA or other Regulatory
Authority in the Licensee Territory;  

(ii)if such dispute relates to [***],  Licensor shall be entitled to make the
final determination, provided that such determination is not likely to have a
material adverse impact [***]; or

15

 

--------------------------------------------------------------------------------

 

(iii)if such dispute  relates to the [***],  Licensee shall be entitled to make
the final determination, provided that such determination does not create a
material obligation on [***].

3.2Working Groups.

(a)Establishment. From time to time, the JSC may establish and delegate duties
to sub-committees or teams (each, a “Working Group”) to oversee particular
projects or activities within their respective authority. Each Working Group and
its activities shall be subject to the oversight, review and approval of, and
shall report to the JSC.  A Working Group shall be composed of an equal number
of representatives from each of Licensor and Licensee, selected by such Party,
and the total number of members of each Working Group will be determined by the
JSC. Each Working Group shall meet at such times and in such places as directed
by the JSC. In no event shall the authority of any Working Group exceed that
specified for the JSC, as set forth in this Article 3.

(b)Specific Working Groups. The Parties already agree to form the following
Working Groups :

(i)a transition Working Group which will monitor and coordinate the conduct of
the Transition Plan, including the transfer of the supply chain in accordance
with Article 8.4;

(ii)a Working Group which will monitor and coordinate Patent strategies and
prosecution, defense and enforcement procedures set out in Article 10;

(iii)a Working Group which will monitor and coordinate Development and
regulatory activities in accordance with Article 4;

(iv)a Working Group which will monitor and coordinate the publication and
communication strategy on the Product in accordance with Article 9.5 and which
will establish an annual publication plan for submission to the JSC; and

(v)a Manufacturing and supply Working Group which will monitor and coordinate
the Manufacture, supply and quality of the applicable Materials supplied to by
each Party to the other Party in accordance with the applicable supply agreement
and the quality agreement to ensure a continuous and reliable supply on a cost
effective basis.  

3.3Alliance Managers.  Within [***] ([***]) days following the Effective Date,
each Party shall appoint a representative (“Alliance Manager”) to facilitate
communications between the Parties (including, coordinating the exchange of
Know-How of each Party as required under this Agreement) and to act as a liaison
between the Parties with respect to such other matters as the Parties may
mutually agree in order to maximize the efficiency of the collaboration. Each
Party may replace its Alliance Manager with an alternative representative at any
time with prior written notice to the other Party. Each Party’s Alliance
Managers shall be entitled to attend all JSC and Working Group meetings, as
applicable, except if the other Party specifically requests the exclusion of
Alliance Managers (including its own Alliance Managers) from a particular
meeting. Each Alliance Manager may bring any matter to the attention of the JSC
where such Alliance Manager reasonably believes that such matter requires
attention of the JSC. Each Alliance Manager shall be responsible with creating
and maintaining a collaborative work environment within the JSC. For clarity, an
Alliance Manager may also be a member of the JSC and/or one or more Working
Groups.

16

 

--------------------------------------------------------------------------------

 

3.4Scope of Governance. Notwithstanding the creation of the JSC and/or any
Working Group, each Party shall retain the rights, powers and discretion granted
to it hereunder, and neither JSC nor any Working Group shall be delegated or
vested with rights, powers or discretion unless such delegation or vesting is
expressly provided herein, or the Parties expressly do so agree in writing.
Neither JSC nor any Working Group shall have the power to amend or modify this
Agreement, and their decisions shall not be in contravention of any terms and
conditions of this Agreement. The Alliance Managers shall not have any rights,
powers or discretion except as expressly granted to the Alliance Managers
hereunder and in no event shall the Alliance Managers have any power to modify
or amend this Agreement. It is understood and agreed that issues to be formally
decided by the JSC are only those specific issues that are expressly provided in
this Agreement to be decided by the JSC.

3.5Cost of Governance. The Parties agree that the costs incurred by each Party
in connection with its participation at any meetings under this Article 3 shall
be borne [***].

Article IV

DEVELOPMENT AND REGULATORY ACTIVITIES

4.1Current Development Status.

(a)Ongoing Clinical Studies.  [***] shall remain responsible for and shall
complete [***] all ongoing Clinical Studies as of the Effective Date that are
listed in EXHIBIT 3, including all analysis and reports that are reasonably
necessary to obtain, extend or update the Marketing Authorization of the Product
with the EMA, and shall remain responsible for contracting with and managing any
Third Party that may be involved with such Clinical Studies (each, an “Ongoing
Clinical Study”).

(b)Post-Approval Marketing Studies.  In the event one or more Regulatory
Authorities in the Licensee Territory, including the EMA, require [***] to
conduct one or more Post-Approval Marketing Studies for the Product in the
Indication(s) in which [***] acted as the sponsor of an Ongoing Clinical Study,
then [***] shall pay for the Post-Approval Marketing Study Costs for such
Post-Approval Marketing Study. Without limiting the foregoing, the sponsorship
and the responsibility for conducting, as the sponsor, the following
Post-Approval Marketing Studies shall be the responsibility of the following
Party:

(i)[***]: The Clinical Studies designated as [***] and [***]; and

(ii)[***]: The Clinical Study designated as [***], provided that if [***]
intends to subcontract the performance of [***] in [***], [***] shall consider
[***] as a preferred partner to conduct such Clinical Study, and if [***] at its
sole discretion selects [***] as such subcontractor, [***] shall be conducted
[***].

(c)[***] shall reimburse [***] for all Post-Approval Marketing Study Costs
incurred by Licensee for the conduct of such Post-Approval Marketing Studies
pursuant to Article 4.1(b)(i), [***], provided that in the event that any
amounts are incurred in connection with such Post-Approval Marketing Studies in
excess of such amount that arise from any circumstances arising beyond [***]
reasonable control (including additional Regulatory Authorities’ requirements),
the Parties shall discuss in good faith on how to mitigate such excess amount,
provided that [***].

17

 

--------------------------------------------------------------------------------

 

4.2Rights of Reference and Access to Data.

(a)Subject to Article 4.3 below, each Party shall have the right to
cross-reference the Regulatory Filings Controlled by the other Party during the
term of this Agreement that relates to the Product (including each other’s, and
their Affiliate’s or Subcontractor’s DMF), and to access such Regulatory Filings
and any Data for the sole purpose of the performance of its obligations and
exercise of its rights under this Agreement, including inclusion of such Data in
its own Regulatory Filings for the Product; provided, however, that (i) with
respect to Data obtained from new Clinical Studies conducted at the other
Party’s expense in accordance with Article 4.3, the non-funding Party’s right to
cross-reference, or to include such Data in its Regulatory Filings for the
Product, shall be subject to compliance with the corresponding reimbursement
obligation set forth in that Article, and (ii) the definition of “Data” shall
not include the closed portions of any DMF, nor any information contained in any
such portions of a DMF and, notwithstanding any other provision of this
Agreement, neither Party shall have any obligation to disclose to the other
Party, or any of its Affiliates or Sublicensees, the closed portions of such
DMFs or any information contained therein, but shall provide to the other Party
all necessary or useful Right of Reference to such closed portion. Subject to
Article 4.3 below, each Party hereby grants to the other Party, its Affiliates
and Sublicensees, a “Right of Reference,” as that term is defined in 21 C.F.R. §
314.3(b) in the United States, or an equivalent right of access/reference in any
other country or region, to any Data, including such Party’s or its Affiliate’s
clinical dossiers, Controlled by such Party or such Affiliates that relates to
the Product for the sole purpose of the performance of its obligations and
exercise of its rights under this Agreement, subject to the limitations set
forth in this Article 4.2(a).  With respect to any country within the
Non-Encumbered Territory, if during the term of this Agreement, one or more of
such countries become an Encumbered Territory, Licensor shall structure any
agreement with a Third Party that renders such country(ies) to be an Encumbered
Territory so that Licensee has continued access and right to any Data generated
with respect to the Product in such country(ies) while it was a Non-Encumbered
Territory and for which Licensee had a right under this Article 4.2(a) prior to
such country(ies) becoming an Encumbered Territory.    

(b)Each Party or its Affiliates shall provide a signed statement to this effect,
if requested by the other Party, in accordance with 21 C.F.R. § 314.50(g)(3) or
the equivalent as required in any country or region or otherwise provide
appropriate notification of such right of the other Party to the applicable
Regulatory Authority. Each Party will provide, and cause its Affiliates to
provide, cooperation to the other Party to effect the foregoing.

4.3New Clinical Trials.

(a)In the event a Party (the “Additional Development Party”) proposes to perform
a Clinical Study (other than a PRAS) (any such Clinical Study, an “Additional
Clinical Study”) of the Product in the Field as a sponsor, it shall provide the
other Party (“non-Additional Development Party”) an opportunity to review a
proposed study protocol and related budget to such protocol (together, the
“Protocol”) as well as the publication plan in accordance with Article 9.5, if
available, through the JSC, provided, however, that with respect to Licensor,
this Article 4.3 shall only apply to those Clinical Studies that are being
conducted or proposed to be conducted in the Non-Encumbered Territory, unless
Licensor, in its sole discretion, offers to Licensee the opportunity to
participate in such Clinical Studies.

(b)The non-Additional Development Party shall have [***] ([***]) days upon
receipt of the Protocol to elect whether to participate in such Additional
Clinical Study.  

(c)In the event the non-Additional Development Party provides a written notice
to the Additional Development Party within such [***] ([***])-day period
expressing its intent to participate in the Additional Clinical Study by
establishing Clinical Study sites for such study within its respective

18

 

--------------------------------------------------------------------------------

 

territory, then such Additional Clinical Study will be designated as a shared
Clinical Study (“Shared Clinical Trial”).  Within [***] ([***]) days after such
election by such non-Additional Development Party to participate, the Parties
will discuss and agree to a budget related to such Shared Clinical Trial (the
“Shared Development Budget”).  Licensee shall bear [***] ([***]) of the costs of
the applicable Shared Development Budget and Licensor shall bear [***] ([***])
of the applicable Shared Development Budget.

(d)If the non-Additional Development Party declines to participate in the
Additional Clinical Study, either expressly or by failing to provide the written
notice within the [***] ([***])-day period as provided under Article 4.3(c),
then the Additional Development Party shall be free to conduct such Additional
Clinical Study at its sole cost and expense, by itself or with or through a
Third Party within its respective territory.

(e)If upon completion of an Additional Clinical Study by the Additional
Development Party, the non-Additional Development Party wishes to use any Data
arising out of such Additional Clinical Study in a substantive manner by filing
the same with a Regulatory Authority (either directly or by reference) in the
non-Additional Development Party’s territory as the basis for obtaining new or
expanded Marketing Approval for the Product for the same Indication that was the
subject of such Additional Clinical Study, the non-Additional Development Party
shall [***].  

(f)Notwithstanding anything to the contrary herein, no payments shall be
required to use (i) the safety Data arising out of any Additional Clinical
Study, which shall be available to both Parties at all times free of charge in
accordance with the Safety Data Exchange Agreement, or (ii) by Licensee of the
Data arising out of any Post-Approval Marketing Studies that are described in
Article 4.1(b).  

(g)In the event either Party undertakes new Development activities comprising
material non-Clinical Studies of the Product, the Parties will apply the sharing
and reimbursement principles set forth in Articles 4.3(c) and (e) above should
the other Party wish to use such Data and such Data is Controlled by the Party
conducting such new Development activities, provided, with respect to such Data
Controlled by Licensor, this Article 4.3 shall only apply to those non-Clinical
Study Data that are being conducted or proposed to be conducted in the
Non-Encumbered Territory, unless Licensor, in its sole discretion, offers to
Licensee the opportunity to use such non-Clinical Studies in accordance with
this Article 4.3(g).  

(h)For the avoidance of doubt, if Licensee does not elect to use the Data from
any new Development activities, such election shall not in and of itself be
deemed in breach of its Commercially Reasonable Efforts obligations pursuant to
this Agreement.  

(i)Prior to the commencement of each Shared Clinical Trial, the JSC shall define
the common database format to be used, the owner of such database, the access of
the other Party to the database, the relevant clinical information to be
contained within, in a manner designed to address both FDA and EMA requirements,
and whether any amendment or addendum to this Agreement is required in
accordance with Article 9.26 to ensure the Parties’ compliance with Data
Protection Law in relation to any Processing of Personal Data by or on behalf of
the Parties as joint controllers in connection with such Shared Clinical Study.

(j)Generally, for purposes of the above, each Party shall calculate and maintain
records of any Shared Clinical Trial Costs incurred by such Party and its
Affiliates in accordance with procedures to be established by the JSC.  The
procedures for reporting of actual results, review and discussion of potential
discrepancies, quarterly reconciliation, reasonable cost forecasting, and other
finance and accounting matters related to such Shared Clinical Trial Costs will
be determined by the JSC.  Such procedures will provide the ability to comply
with financial reporting requirements of each Party.

19

 

--------------------------------------------------------------------------------

 

4.4Notwithstanding anything to the contrary in this Agreement, neither Party
shall initiate after the Effective Date an Additional Clinical Study or a PRAS
within the other Party’s territory (i.e., Licensee in the Licensor Territory or
Licensor in the Licensee Territory) or authorize or contribute to any
Investigator Sponsored Clinical Study within the other Party’s territory, in
each case, without the prior written approval of the other Party to be given in
its sole discretion.  Licensor represents and warrants that Exhibit 3 contains
an exhaustive list of all Ongoing Clinical Studies, Investigator Sponsored
Clinical Study or other Clinical Studies that Licensor has initiated as of the
Effective Date in the Licensee Territory.

4.5Development Efforts; Manner of Performance; Reports.  

(a)Development Efforts. Each Party and its Affiliates shall conduct its
Development activities for the Product in the Field in good scientific manner
and in compliance with applicable Law, including Laws regarding environmental,
safety and industrial hygiene, Good Manufacturing Practice, Good Laboratory
Practice and Good Clinical Practice, current standards for pharmacovigilance
practice, and all applicable requirements relating to the protection of human
subjects such as Data Protection Law.  

(b)Day-to-Day Responsibility. Each Party shall be responsible for the day-to-day
implementation of the Development activities of the Product in the Field and
shall keep the other Party reasonably informed as to the progress of such
activities.

(c)Development Reports. At each meeting of the JSC, each Party will report on
its Development activities of the Product in the Field that such Party and its
Affiliates has performed or caused to be performed since the last meeting of the
JSC, and evaluate the work performed with respect to any Ongoing Clinical
Studies, and Post-Approval Marketing Studies, and provide such other information
as may be reasonably requested by the JSC with respect to such Development
activities.

(d)Compliance Audits. With respect to any facility or site at which a Party, its
Affiliates or its Subcontractor conducts Development activities pursuant to this
Agreement, the other Party shall have the right, [***], upon reasonable written
notice to such Party (and if applicable, such Affiliate or as described below,
Subcontractor), and during normal business hours, to inspect such site and
facility and any records relating thereto once per year, or more often with
cause, to verify such Party’s compliance with the terms of this Agreement
relating to all applicable Laws, including Good Manufacturing Practice, Good
Laboratory Practices, Good Clinical Practices and current standards for
pharmacovigilance practice. Such inspection shall be subject to the
confidentiality provisions set forth in Article 9.  With respect to Licensor,
prior to initiation of the transfer of Licensed Technology in connection with
the Materials to Licensee in accordance with Article 8.4, Licensor shall have
the right, [***], upon reasonable written notice to Licensee and/or its
Affiliates, as applicable, and during normal business hours, to inspect such
site and facility and any records relating thereto to verify Licensee’s and/or
its Affiliate’s compliance with all applicable Laws with respect to any facility
or site at which Licensee and/or its Affiliates intends to conduct Manufacturing
activities pursuant to this Agreement.  Each Party agrees to use commercially
reasonable efforts to include in any contract or other written arrangement with
its Subcontractors a clause permitting the other Party to exercise its rights
under this Article 4.5(d).  In the event a Party is unable to secure such
inspection rights from any of its Subcontractors, such Party agrees to secure
such rights for itself and, if requested by the other Party, shall exercise such
rights, [***], on behalf of the other Party and fully report the results thereof
to the other Party.  If Licensee desires to conduct such an audit of Licensor’s
manufacturing Subcontractors, the Parties will reasonably cooperate to minimize
the number of separate audits being conducted by Licensor of such Subcontractor
by, for example, allowing Licensee to participate in an audit being conducted
for Licensor or one of its other licensees.

20

 

--------------------------------------------------------------------------------

 

(e)Quality Assurance Audits. Licensee’s quality assurance department will be
responsible for establishing audit plans for the Development activities assigned
to Licensee with respect to any Shared Clinical Trial, and Post-Approval
Marketing Studies according to Licensee’s internal SOP. Licensor’s quality
assurance department will be responsible for establishing audit plans for the
Development activities assigned to Licensor with respect to any Shared Clinical
Trial, ongoing Clinical Trials and Post-Approval Marketing Studies according to
Licensor’s internal SOP.  The JSC shall form a joint Oversight/Quality Working
Group (the “Oversight/Quality Working Group”) and such Oversight/Quality Working
Group may review and provide comments on the audit plans established by
Licensee’s and Licensor’s quality assurance personnel. Licensee’s and Licensor’s
quality assurance personnel will each consider in good faith all such comments
submitted by the Oversight/Quality Working Group, but Licensee’s and Licensor’s
quality assurance personnel shall each have final decision-making authority with
respect to the audit plans it develops.

(f)If Licensor is conducting any activities that could be deemed to fall within
the scope of this Article 4.5 with or through its Third Party licensees in the
Encumbered Territory, such Third Party licensees and their subcontractors shall
not be deemed to be Subcontractors of Licensor, and, except as set forth in
Article 4.2, the foregoing provisions of this Article 4.5 shall not apply to any
activities conducted by, or Data or other Know-How controlled or owned by, such
Third Party licensee unless and until Licensor, in its sole discretion, agrees
to extend this Article 4.5 thereto and Licensee agrees in writing to do so.  

4.6Submissions and Marketing Approvals.

(a)Regulatory Responsibilities. Licensor shall transfer to Licensee or its
Affiliates all Regulatory Filings and Marketing Approvals for the Product in the
Field in the Licensee Territory existing as of the Effective Date and thereafter
during the term of this Agreement, as applicable for Shared Clinical Trials, in
accordance with the terms of this Agreement and the Transition Plan, subject to
subclause (c) below. Before the transfer of the applicable Marketing
Authorization in the Licensee Territory to Licensee, Licensor shall (i) not take
or omit to take any material action or make any material communication with
respect to any Regulatory Filings or such Marketing Authorization for the
Product in the Licensee Territory without Licensee’s prior written consent and
(ii) promptly transmit to Licensee any communication received from or draft of
any planned communication or submission to the Regulatory Authorities with
respect to any such Marketing Authorization.  

(b)Ownership of Marketing Approvals. Upon completion of the Transition Plan and
subject to Article 4.6(a) with respect to Ongoing Clinical Studies and
Post-Approval Marketing Studies to be sponsored by Licensor in accordance with
Article 4.1(b), Licensee or its Affiliates (or if required by applicable Law,
its Sublicensees) shall own all regulatory submissions, including all
applications, for Marketing Approvals for the Product in the Field in the
Licensee Territory.

(c)CTAs and Temporary Use Authorizations.

(i)Each Party shall own the CTAs of the Clinical Studies for which it is the
sponsor.  With respect to any Ongoing Clinical Studies or Post-Approval
Marketing Studies to be performed in accordance with Article 4.1(b), the Parties
and their Affiliates shall cooperate fully so that the Party which is the
sponsor of such Ongoing Clinical Study or Post-Approval Marketing Study, as
applicable, in the Licensee Territory, may make the necessary and appropriate
Regulatory Filings and submissions and undertaking such regulatory interactions.

21

 

--------------------------------------------------------------------------------

 

(ii)Licensor shall maintain named patient, temporary use, or similar programs,
Regulatory Filings or approvals, for the Product as existing on or prior to the
Effective Date in each country of the Licensee Territory and supply all Product
requirements thereunder, [***], in consultation with Licensee, provided that no
named patient, temporary use, or similar program shall be initiated by Licensor
after the transfer of the Marketing Authorization to Licensee.

(d)Regulatory Cooperation. The JSC shall review the overall regulatory strategy
and positioning for the Product in the Licensee Territory and the Non-Encumbered
Territory.  In connection with such review, each Party shall provide to the JSC
such information regarding a proposed filing as either Party may reasonably
request.  Each Party shall provide to the JSC, copies of all material
submissions it makes to, and all material correspondence it receives from the
EMA or the FDA pertaining to the Product, and the other Party may provide
comments regarding such documents and correspondence prior to their submission,
which comments shall be considered in good faith.

(e)Regulatory Audits. The Parties shall cooperate in good faith with respect to
Regulatory Authority inspections of any site or facility where Clinical Studies,
manufacturing or pharmacovigilance activities with respect to the Product are
conducted by or on behalf a Party pursuant to this Agreement, whether such site
or facility is such Party’s or its Affiliate’s or Subcontractor’s (each an
“Audited Site”), subject to terms and conditions of Third Party agreements
(provided that each Party shall use reasonable efforts to ensure that Third
Party agreements do not prevent the exercise of such rights).  Each Party shall
be given a reasonable opportunity (taking into account the timing and notice
provided by the applicable Regulatory Authority) to assist in the preparation of
the other Party’s Audited Sites for inspection, where appropriate, and to attend
any inspection by any Regulatory Authority of the other Party’s Audited Sites,
and the summary, or wrap-up, meeting with a Regulatory Authority at the
conclusion of such inspection.  If such attendance would result in the
disclosure to the other Party of Confidential Information unrelated to the
subject matter of this Agreement, the Parties shall enter into a confidentiality
agreement covering such unrelated subject matter.  In the event that any Audited
Site is found to be non-compliant with one or more Good Laboratory Practice,
Good Clinical Practice, Good Manufacturing Practice or current standards for
pharmacovigilance practice, the non-compliant Party shall submit to the other
Party a proposed recovery plan or Corrective and Preventative Actions (“CAPA”)
within a reasonable period after such non-compliant Party, its Affiliate or its
Subcontractor receives notification of such non-compliance from the relevant
Regulatory Authority and such non-compliant Party shall use commercially
reasonable efforts to implement such recovery plan or CAPA promptly after
submission.  Each Party shall use commercially reasonable efforts to secure for
the other Party the rights set forth in this Article 4.6(e) from its
Subcontractors.  In the event a Party is unable to secure such inspection rights
from any of its Subcontractors, such Party agrees to secure such rights for
itself and, if requested by the other Party, shall exercise such rights, [***],
on behalf of the other Party and fully report the results thereof to the other
Party.  If Licensee desires to conduct such an audit of Licensor’s manufacturing
Subcontractors, the Parties will reasonably cooperate to minimize the number of
separate audits being conducted by Licensor of such Subcontractor by, for
example, allowing Licensee to participate in an audit being conducted for
Licensor or one of its other licensees.

4.7Pricing and Reimbursement Approvals.  As between the Parties, after
completion of the transfer of the Marketing Authorization to Licensee in the
Licensee Territory in accordance with the Transition Plan, Licensee shall be
solely responsible for and have the exclusive right to seek and attempt in
accordance with Article 5.1 to obtain Pricing and Reimbursement Approval for the
Product in the Field in the Licensee Territory, provided that Licensee shall
keep the JSC reasonably informed with regard to any Pricing and Reimbursement
Approval proceedings for the Product in the Field in the Licensee
Territory.  Prior to the transfer of such Marketing Authorization to Licensee,
Licensor shall not submit any application for the Pricing and Reimbursement
Approval to a Regulatory Authority or any update thereto, or

22

 

--------------------------------------------------------------------------------

 

communication with a Regulatory Authority, in each case with respect to the
Product in the Licensee Territory, without Licensee’s prior written consent and
shall promptly transmit to Licensee any communication received from or draft of
any planned communication or submission to the Regulatory Authorities in
Licensee Territory with respect to the Product in the Licensee Territory.  As
between the Parties, Licensor shall be responsible for and have the exclusive
right to seek and attempt to obtain Pricing and Reimbursement Approvals for the
Product in the Field in the Licensor Territory and Licensor shall keep the JSC
reasonably informed with regard to any Pricing and Reimbursement Approval
proceedings for the Product in the Non-Encumbered Territory.  Neither Party
shall be obliged to provide information in violation of applicable Law.

4.8Reporting; Adverse Drug Reactions.

(a)Licensor shall be responsible for maintaining the global safety database
(“Global Safety Database”).  

(b)The Parties shall use good faith efforts to elaborate and execute, prior to
the transfer of the Marketing Approval by Licensor to Licensee in accordance
with the Transition Plan, a safety data exchange agreement (“Safety Data
Exchange Agreement”), which shall provide that Licensor shall be responsible for
maintaining the Global Safety Database and shall delineate the specific rights
and responsibilities of each Party with respect to the management and the
exchange of safety information for the Product within and outside of the
Licensee Territory, provided, that for purposes of this Article 4.8 and
notwithstanding any other provision to the contrary, (i) all safety Data
generated by or on behalf of Licensor, its Affiliates and their respective
licensees anywhere in the world and (ii) all Regulatory Filings (and related
Data) of Licensor, its Affiliates and their respective licensees filed in the
United States, shall be deemed Controlled by Licensor and available to Licensee
in accordance with the Safety Data Exchange Agreement.

4.9Recalls. Without prejudice to Licensee’s right to indemnity pursuant to this
Agreement or the Supply Agreement, to the extent that: (a) any Regulatory
Authority in the Licensee Territory issues a directive or order that any Product
be recalled or withdrawn in any country within the Licensee Territory; (b) a
court of competent jurisdiction orders a recall or withdrawal of any Product in
any country within the Licensee Territory, or (c) Licensee determines the
Product should be recalled or withdrawn voluntarily in any country within the
Licensee Territory, Licensee will recall or withdraw the Product.  Either Party
shall advise the other Party of any Regulatory Authority-initiated mandatory
recall of the Product in its respective territory.  Neither Party shall initiate
any voluntary recall of the Product in its respective territory without the
prior written notice to the other Party.  

Article V

COMMERCIALIZATION AND PROMOTION

5.1Licensee Commercialization.

(a)Licensee shall, itself or through its Affiliates or Sublicensees, be
responsible for, and shall control the conduct of, the Commercialization of the
Product in the Licensee Territory, [***], and shall use Commercially Reasonable
Efforts to Commercialize the Product in the Initial Indication in the Major
Markets and in any other indication for which Marketing Approval of the Product
is obtained in such Major Markets.  For clarity, it is understood and agreed
that nothing in this Agreement shall require Licensee to conduct any Development
activities with respect to the Product.  The Parties acknowledge that under
appropriate circumstances it may fall within Commercially Reasonable Efforts in
Commercializing the Product for Licensee to decide not to advance to the next
stage of Commercialization depending on the outcomes of prior stages of
Commercialization, including Market Access in the Licensee Territory.

23

 

--------------------------------------------------------------------------------

 

(b)Licensor shall supply to Licensee representative forms of Marketing,
advertising and promotional core materials (together “Core Marketing
Materials”), training manuals and educational materials for the Product used by
Licensor in the Licensor Territory, which Licensee, its Affiliates and
Sublicensees may adapt, in Licensee’s reasonable discretion and subject to any
Third Party copyright, for use with respect to the Product in the Licensee
Territory.

(c)Licensee shall use Commercially Reasonable Efforts to develop and launch a
patient support program for the Product in the Field and in the Licensee
Territory [***], provided, in the event such patient support program is required
under applicable Law in the countries of the Licensee Territory where the
Licensed Product is Commercialized, Licensee shall develop and launch such
patient support program [***].  

(d)Licensee shall supply to Licensor final approved forms of the Core Marketing
Materials, training manuals and educational materials for the Product used by
Licensee, its Affiliates and Sublicensees in the Licensee Territory, which
Licensor, its Affiliates and sublicensees may adapt, subject to Licensor’s
reasonable discretion and subject to any Third Party copyright, for use with
respect to the Product in the Licensor Territory.  Upon Licensor’s reasonable
request, Licensee shall also provide Licensor with all other marketing materials
other than Core Marketing Materials developed, generated or otherwise prepared
by or on behalf of Licensee.

Article VI

PAYMENTS

6.1License Fee. In consideration for the exclusive rights and licenses granted
by Licensor to Licensee hereunder, Licensee shall pay to Licensor a license fee
equal to sixty million USD (US $60,000,000) within [***] ([***]) days following
the Effective Date in accordance with the payment provisions of Article
7.  Payment made in accordance with this Article 6.1 shall be non-refundable,
non-creditable and non-cancellable.   

6.2Milestone Payments.

(a)Development Milestone Payments. In further consideration for the exclusive
rights and licenses granted by Licensor to Licensee hereunder, Licensee shall
pay to Licensor the milestone payments set out below following the first
achievement by Licensee, and/or any of its Affiliates or Sublicensees, of the
corresponding milestone events set out below with respect to the Product, in
accordance with this Article 6.2 and the payment provisions in Article 7:  

Milestone Event

Milestone Payment

     [***]

 

[***]

[***]

[***]

 

Total development milestones payable under this Article 6.2(a) shall not exceed
[***] ([***]).

 

(b)Sales Milestone Payments. In further consideration for the exclusive rights
and licenses granted by Licensor to Licensee hereunder, Licensee shall pay to
Licensor the milestone payments set out below following the first time that the
Annual Royalty Bearing Net Sales of the Product reach the following thresholds,
in accordance with this Article 6.2 and the payment provisions in Article 7:    



24

 

--------------------------------------------------------------------------------

 

Sales Milestone Events

Milestone Payment

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

(c)With respect to the Sales Milestones, each such Sales Milestone payment shall
be payable only once, provided that if two (2) or more Sales Milestones are due
and payable during the same Calendar Year, then Licensee may pay only the higher
Sale Milestone payment due and payable during such Calendar Year and the payment
of the lower Sales Milestone(s) would be deferred to the subsequent Calendar
Year (any such deferred Sales Milestone payment amount, collectively, “Deferred
Sales Milestone Amount”).  

(d)Licensor acknowledges and agrees that, the Development Milestones and Sales
Milestones set forth in this Article 6 are conditional and nothing in this
Agreement shall be interpreted to impose on Licensee any obligation to reach any
such Development Milestones and Sales Milestones or to make the corresponding
payments, provided Licensee complies with its obligations under this Agreement.
Licensor further acknowledges and agrees that the sales levels set forth in
Articles 6.2(b) and 6.4 shall not be construed as representing an estimate or
projection of anticipated sales of the Product or implying any level of
diligence or Commercially Reasonable Efforts, in the Licensee Territory but are
merely intended to define Licensee’s royalty and other payment obligations, as
applicable, in the event such sales levels are achieved.  

6.3Reports and Payments. Licensee shall notify Licensor in writing within [***]
([***]) days after Licensee first learns of the achievement of each milestone
set out in Article 6.2 (and with respect to sales related milestones, following
[***]) by Licensee, or any of its Affiliates or Sublicensees. The corresponding
milestone payment shall be due within [***] ([***]) days of receipt by Licensee
of an invoice from Licensor and issued no earlier than the notice of achievement
of the corresponding milestone event.  Any payment made in accordance with
Article 6.2 shall be non-refundable, non-creditable and non-cancellable, subject
to Section 12.6(ii).

6.4Royalties.

(a)During the Royalty Term, Licensee shall pay to Licensor, on a [***] basis, a
royalty on the Annual Royalty Bearing Net Sales of the Product in the Licensee
Territory by Licensee, its Affiliates or Sublicensees. Such royalty shall be
paid [***], at the applicable rates set forth below, based on the Annual Royalty
Bearing Net Sales of the Product, subject to the adjustments set forth in
Article 6.6 (the “Royalty Payments”).

 



25

 

--------------------------------------------------------------------------------

 

Annual Royalty Bearing Net Sales in a
Given Calendar Year


Royalty Rate


With respect to the portion of Annual Royalty Bearing Net Sales [***]

[***]%

With respect to the portion of Annual Royalty Bearing Net Sales [***]

[***]%

With respect to the portion of Annual Royalty Bearing Net Sales [***]

[***]%

 

(b)Consequences of Expiration of the Royalty Term. Licensee shall not owe
royalty on any Product sold in a country after expiration of the Royalty Term
for such Product in such country.  Upon expiration of the Royalty Term with
respect to the Product Commercialized in a country, Licensee shall have a fully
paid up, perpetual license under the rights granted in this Agreement with
respect to the Product in such country.

(c)Royalty Payments and Reports. Within [***] after the end of each [***],
commencing with the [***] in which the First Commercial Sale occurs, Licensee
shall deliver to Licensor a report (each, a “Royalty Report”) setting out in
compliance with the template attached in EXHIBIT 8 all details necessary to
calculate the payments due under this Article 6.4, including Royalty Bearing Net
Sales in the relevant [***] on a country-by-country basis, all relevant exchange
rate conversions in accordance with Article 7.3 and the amount of any payment
due from Licensee to Licensor, calculated in accordance with this Article
6.  Licensee shall provide preliminary estimated Royalty Report within [***] of
the end of each [***].  The royalty payment shall be due within [***] of receipt
by Licensee of an invoice from Licensor and issued no earlier than the date of
receipt of the Royalty Report by Licensor.  

6.5Reduction for Generic Competition.  If during the Royalty Term, the Generic
Competitors have achieved a Generic Market Share of more than [***]% within the
Licensee Territory, in lieu of the royalty rate specified in Article 6.4(a)
above, the royalty rate applicable to Annual Royalty Bearing Net Sales of the
Product shall be reduced to [***] percent ([***]%), irrespective of the level of
Net Sales.

6.6Third Party Licenses. If Licensee or any of its Affiliates or Sublicensee
determines in its good faith judgment that it is necessary or reasonably
advisable to obtain a license from any Third Party in order to Use the Product
for any given country of the Licensee Territory then Licensee may deduct [***]
percent ([***]%) of any such Third Party payments from the payment set forth in
Article 6, provided that in no event shall the royalty rate payable to Licensor
for the Annual Royalty Bearing Net Sales in a given Calendar Year (“Royalty
Rate”) be reduced to a number that is less than [***] percent ([***]%) by
application of such deduction, and any excess amount shall be carried forward to
the subsequent Calendar Year(s).  

6.7Third Party Payments. [***] shall be solely responsible for all Third Party
license payments, milestones and royalties owed with respect to the Product, or
Intellectual Property Rights that are owned or licensed by [***] on or prior to
the Effective Date (including for the avoidance of doubt any Third Party license
payments owed under the Background Agreements).

6.8[***] shall reimburse [***]’s any Post-Approval Marketing Study Costs to be
conducted in accordance with Article 4.1(b) on a [***] basis within [***] from
receipt of an invoice from [***].  Such invoice shall be accompanied by
documentation supporting the calculation of such reimbursement amounts.  

26

 

--------------------------------------------------------------------------------

 

Article VII

PAYMENTS; BOOKS AND RECORDS

7.1Payment Method. All payments under this Agreement shall be made by bank wire
transfer in immediately available funds to an account designated with at least
[***] ([***]) Business Days’ notice by the Party to which such payments are due,
which account shall be opened in the name of such Party in the book of a bank in
the European Union or the United States of America, as applicable.  Each Party
undertakes to provide to the other Party all information and documents required
by such other Party in connection with the relevant provisions of Laws relating
to anti-money laundering/KYC and any existing related internal policies and
which are satisfactory to it and allow it to comply with such Laws and
policies.  

7.2Interest. Any payments or portions thereof due under this Agreement that are
not paid by the date such payments are due under this Agreement shall bear
interest at a rate equal [***] applicable on the date the payment becomes due
with respect to payments in US Dollars, or the [***] with respect to payments in
other currencies, plus in each case [***] percent ([***]%) per year, calculated
on the number of days such payment is delinquent, compounded monthly and
computed on the basis of a three hundred sixty five (365) day year. This Article
7.2 shall in no way limit any other remedies available to the Parties.   

7.3Currency Conversion. Unless otherwise expressly stated in this Agreement, all
amounts specified in this Agreement are in US Dollars, and all payments by one
Party to the other Party under this Agreement shall be paid in US Dollars. If
any currency conversion shall be required in connection with the payment of
royalties or other amounts under this Agreement, such conversion shall be
calculated by the paying Party using the applicable average daily mid foreign
exchange rates published in the Reuters pages over the period in which the
payment obligation arises.

7.4Taxes.  

(a)If Laws or regulations require withholding of any taxes imposed upon a payee
on account of any royalties or other payments paid under this Agreement, such
taxes shall be deducted by the payor of such royalties or other payments as
required by Law from such payment and shall be paid by the payor to the proper
taxing authorities. The payor shall use Commercially Reasonable Efforts to (i)
secure official receipts of payment of any withholding tax and shall send them
to the payee as evidence of such payment and (ii) give advance notice to payee
of the intention to withhold or deduct such taxes.  Any such amounts deducted by
the payor in respect of such withholding or similar tax shall be treated as
having been paid by the payee for purposes of this Agreement.  Notwithstanding
the foregoing, if (i) the payor redomiciles, assigns its rights or obligations
or delegates (including to an Affiliate pursuant to Article 17.8(c)) its rights
under this Agreement, (ii) as a result of such redomiciliation, assignment or
delegation, the payor (or its assignee or delegate) is required by applicable
Law to withhold taxes from or in respect of any amount payable under this
Agreement, and (iii) such withholding taxes exceed the amount of withholding
taxes that would have been applicable but for such redomiciliation, assignment
or delegation, then any such amount payable shall be increased to take into
account such withholding taxes as may be necessary so that, after making all
required withholdings (including withholdings on the additional amounts
payable), the payee (or its assignee) receives an amount equal to the sum it
would have received had no such increased withholding been made, provided
however that if the payee receives, in the year of such withholding or the
following year, a cash tax benefit from a refund of any such withholding taxes
(or a credit in lieu of a refund), the payee shall pay to the payor an amount
equal to such cash tax benefit, net of all reasonable out-of-pocket expenses
incurred by the payee and its Affiliates in connection with the obtaining or
receipt of such refund (or credit), it being specified that the payee shall use
its commercially reasonable efforts to secure such refund (or credit) in the
year of the relevant withholding or the following year.  Solely for purposes of
this Article 7.4(a), a Party’s “domicile” shall include its jurisdiction of
incorporation or tax residence and a “redomiciliation” shall include a
reincorporation or other action

27

 

--------------------------------------------------------------------------------

 

resulting in a change in tax residence of the applicable Party or its
assignee.  Each Party shall cooperate with the other and furnish the other with
appropriate documents, including Tax Documentation, to secure application of the
most favorable rate of withholding tax under applicable Law (or exemption from
such withholding tax payments, as applicable). “Tax Documentation” means any
certificate or documentary evidence necessary to alleviate withholding on
payments made by payor to payee under this Agreement, which includes,
as  applicable, French tax forms number 5000 and 5003, as such forms may be
amended from time to time in accordance with applicable Law duly stamped and
validated by the relevant governmental entity with responsibility for taxes in
connection with any tax reduction or exemption under any applicable
international tax treaty between France and USA. Notwithstanding anything to the
contrary in this Article 7.4(a), the Parties acknowledge and agree that Licensee
will not, absent a change in Law or relevant circumstance between the date of
this Agreement and the applicable date of payment, deduct or withhold from the
amounts payable pursuant to Articles 6.1, 6.2, 6.4 or 6.5 any amount in respect
of any taxes provided that Licensor provides Licensee with applicable Tax
Documentation establishing an exemption from withholding under Article 12 of the
1994 income tax treaty between the government of the United States and the
French Republic (as amended by the 2006 protocol and the 2009 protocol).  

(b)Indirect Taxes. All payments under Articles 6.1, 6.2, 6.4, and 6.5 of this
Agreement are stated exclusive of Indirect Taxes.  Any Indirect Taxes required
to be paid in connection with such payments due to Licensor shall
[***].  “Indirect Tax” means any sales tax (including any consumption tax or
value added tax), use tax, transfer taxes, duties or similar governmental
charges.

7.5Records; Inspection. Licensee shall keep, and require its Affiliates and
Sublicensees to keep, complete, true and accurate books of accounts and records
for the purpose of determining the amounts payable to Licensor pursuant to this
Agreement and, if applicable, Licensee’s prosecution, maintenance and
enforcement of Licensed Patents (“Records”).  Such Records shall be kept for the
longer of (a) the period of time required by applicable Law in the Licensee
Territory and (b) at least [***] ([***]) years following the expiration or
termination of this Agreement.  Licensee shall require its Sublicensees to
provide to Licensor (so that Licensor may provide the same to Pfizer) copies of
all Records relating to such Sublicensees’ sale of the Product as necessary to
allow Licensor or, if applicable, Pfizer (under the Pfizer License Agreement) to
review such Records when conducting an audit of Licensee or Licensor, as
applicable, pursuant to this Article 7.5.  Notwithstanding Article 9, pursuant
to the Pfizer License Agreement, Pfizer will be allowed to review such
Records.  Such Records will be open for inspection by an independent auditor
chosen by Licensor and reasonably acceptable to Licensee for the purpose of
verifying the amounts payable by Licensee hereunder. Such inspections may be
made [***] each Calendar Year, at reasonable times and on reasonable prior
written notice. Such Records for any particular Calendar Quarter shall be
subject to [***]. The independent auditor shall be obligated to execute a
reasonable confidentiality agreement prior to commencing any such
inspection.  Inspections conducted under this Article 7.5 shall be at the
expense of Licensor, unless a variation or error producing an underpayment in
amounts payable exceeding [***] of the amount paid for a period covered by the
inspection is established, in which case all reasonable costs relating to the
inspection for such period and any unpaid amounts that are discovered shall be
paid by Licensee, together with interest on such unpaid amounts at the rate set
forth in Article 7.2 above. The Parties will endeavor in such inspection to
minimize disruption of Licensee’s normal business activities to the extent
reasonably practicable.  Licensor’s right to inspect under this Article 7.5
shall survive the expiration or termination of this Agreement for a term of
[***] ([***]) years.  

28

 

--------------------------------------------------------------------------------

 

Article VIII

PRODUCT MANUFACTURING AND SUPPLY

8.1General.  

(a)Subject to the terms and conditions of this Agreement, Licensor shall supply,
or secure supply of, Licensee’s requirements for Drug Substance, Drug Product,
Finished Product and Brite Stock (collectively, the “Materials”) for the
Licensee Territory pursuant to a supply agreement to be entered into by the
Parties as set forth below.

(b)For purposes of this Article 8:

(i)“Brite Stock” shall mean Drug Product in un-labelled bottles for commercial
supply;

(ii)“Cost of Goods Sold” means, with respect to any Materials, the amount equal
to the price paid by Licensor for the Materials to the Third Party as such
Materials are ordered by Licensee (but excluding any costs relating to the
maintenance of a safety stock), plus [***];      

(iii)“Drug Product” shall mean a finished dosage form containing Drug Substance
that is not fully packaged and labelled;

(iv)“Drug Substance” shall mean the active ingredient of the Product consisting
of  the Compound in bulk form meeting the applicable specifications therefor
that, but does not include intermediates used in the synthesis of such
ingredient; and

(v)“Finished Product” shall mean finished (i.e., fully packaged and labelled)
Drug Product for commercial supply.

8.2Supply Agreement. Within [***] ([***]) days after the Effective Date, the
Parties will enter into a commercial supply agreement (a “Supply Agreement”)
pursuant to which Licensor shall supply Licensee’s requirements of the
applicable Materials for the Licensee Territory in accordance with the
Manufacturing Standards, and the provisions set forth in EXHIBIT 6 and the terms
of this Agreement.

8.3Quality Agreement.  The Parties shall enter into separate quality agreement
regarding supply of the Materials by Licensor to Licensee, incorporating
provisions that are standard in the pharmaceutical field within [***] ([***])
days after Effective Date, and in any event prior to any delivery of Materials,
as set forth in more details in EXHIBIT 6.

8.4Licensed Technology Transfer and Transfer of the Supply Chain.

(a)Notwithstanding anything in this Agreement, from the Effective Date, Licensee
shall have the right (but not the obligation) to Manufacture or package or have
Manufactured and or packaged by its Affiliates, Licensee’s requirements of the
Finished Product, as well as, Licensee’s requirements of Drug Product and Drug
Substance for the Licensee Territory, as set forth in more detail in EXHIBIT 6.

29

 

--------------------------------------------------------------------------------

 

(b)For the purposes of subclause (a), upon Licensee’s written request, Licensor
shall cooperate with Licensee, [***], to transfer, or cause to be transferred,
to Licensee or its Affiliate within mutually agreed reasonable timelines the
Know-How Controlled by Licensor that is necessary or actually used for the
Manufacture, packaging and/or testing and release of the Materials, and shall
make personnel of Licensor reasonably available to assist Licensee and its
Affiliate in practicing the Know-How so transferred in accordance with this
Article 8.4(b).  With respect to any Brite Stock or Drug Substance Manufactured
by Licensee or its Affiliate, Licensee shall have the option to terminate the
Supply Agreement or to keep Licensor and the Third Party Manufacturer as second
manufacturer.

(c)Upon completion of technology transfer of any Material in accordance with
Article 8.4(b) and validation of Licensee’s or Licensee’s Affiliate Manufacture
of such Material and qualification of the applicable facility, if Licensor so
requests, Licensee shall act a secondary manufacturer of Licensor with respect
to the supply of the Materials and the Parties shall discuss in good faith the
terms and conditions of supply of such Materials by Licensee to Licensor,
provided that Licensee shall have no obligation to supply Licensor in any
country in which Licensee’s facilities for Manufacturing the Materials are not
yet qualified, and Licensee shall not be required to make any investment or
obtain any new authorizations or permits to Manufacture and supply such Material
for any such country.  

Article IX

CONFIDENTIALITY AND DATA PROTECTION

9.1Definition.

(a)“Confidential Information” shall mean this Agreement and the terms and
provisions of this Agreement and other proprietary information and data of a
financial, commercial or technical nature (including such information or data of
or relating to a Third Party) that the disclosing Party or any of its Affiliates
have supplied or otherwise made available to the other Party or its Affiliates,
which are disclosed, whether orally, visually or in writing.

(b)Confidential Terms. The terms of this Agreement shall be deemed Confidential
Information of both Licensee and Licensor.

9.2Obligations. During the term of this Agreement and for [***] ([***]) years
thereafter, the receiving Party will:

(a)protect all Confidential Information of the disclosing Party against
unauthorized disclosure to Third Parties;

(b)not use the Confidential Information of the disclosing Party except as
permitted by or in furtherance of exercising rights or carrying out obligations
hereunder. Each receiving Party will treat Confidential Information provided by
the other Party with the same degree of care as if it were the receiving Party’s
own confidential information (but under no circumstances less than reasonable
care); and

(c)The receiving Party may disclose the Confidential Information of the
disclosing Party to its Affiliates, and their respective directors, officers,
employees, subcontractors, sublicensees, consultants, attorneys, accountants,
banks, acquirers and investors (collectively, “Recipients”) who have a
need-to-know such information for purposes related to this Agreement, provided
that the receiving Party shall hold such Recipients to written obligations of
confidentiality and non-use with terms and conditions at least as restrictive as
those set forth in this Agreement.

30

 

--------------------------------------------------------------------------------

 

9.3Exceptions. The obligations under this Article 9 shall not apply to any
information to the extent the receiving Party can provide convincing evidence
that such information:

(a)is (at the time of disclosure) or becomes (after the time of disclosure)
known to the public or part of the public domain through no breach of this
Agreement by the receiving Party or any Recipients to whom it disclosed such
information;

(b)was known to, or was otherwise in the possession of, the receiving Party
prior to the time of disclosure by the disclosing Party other than under
obligations of confidentiality;

(c)is disclosed to the receiving Party on a non-confidential basis by a Third
Party who is entitled to disclose it without breaching any confidentiality
obligation; or

(d)is independently developed by or on behalf of the receiving Party or any of
its Affiliates, as evidenced by its written records, without use or access to
the Confidential Information.

9.4Permitted Disclosures.

(a)The restrictions set forth in this Article 9 shall not prohibit the receiving
Party from disclosing or using (as specified below) any Confidential Information
of the disclosing Party (i) that the receiving Party is required to disclose
under Laws, a court order or other governmental order, or the rules and
regulations of the Securities and Exchange Commission (“SEC”) or any national
securities exchange, (ii) that the receiving Party needs to disclose or use to
file, prosecute or enforce any Licensed Patents or Patents on jointly-owned
inventions under Article 10, or (iii) that the receiving Party needs to disclose
or use for purposes of obtaining or maintaining Regulatory Filings of the
Product; provided that the receiving Party (A) as to subsection (i), provides
the disclosing Party at least [***] ([***]) Business Days prior written notice
of such disclosure (and the right to review and comment on the proposed
disclosure)[***] (B) as to subsection (i) afford the disclosing Party an
opportunity to review and comment on the confidential treatment for such
required disclosure required by the SEC or national securities exchange and use
reasonable efforts to secure confidential treatment for such required
disclosure, (C) as to subsection (i) discloses only that portion of the
Confidential Information that the receiving Party is legally required to
disclose in the receiving Party’s legal counsel opinion and (D) as to
subsections (ii) and (iii), the receiving Party provides reasonable advance
notice to the other Party where reasonably practicable and discloses only that
portion of the Confidential Information that it is reasonably necessary to
disclose for such purpose and maintain confidential treatment for the longest
possible period.  

(b)A receiving Party hereto may also disclose the disclosing Party’s
Confidential Information to its Affiliates, licensees (with respect to
Licensor), permitted Sublicensees (with respect to Licensee), investors and
lenders and any other Third Parties to the extent such disclosure is reasonably
necessary to exercise the rights granted to it, or reserved by it, under this
Agreement, including granting a sublicense or obtaining any Marketing
Approvals.  Notwithstanding anything to the contrary herein, Licensee
acknowledges and hereby agrees that Licensor shall furnish to Pfizer a true and
complete copy of this Agreement and each amendment thereto, subject to
redactions that are not directly relevant to the performance of Licensor’s
obligations under the Pfizer License Agreement, within [***] ([***]) days of the
Effective Date and any Sublicense and amendments thereto, subject to redactions
in accordance with this Article 9.4(b).

9.5Scientific Papers and Scientific Meetings. The Parties through a dedicated
Working Group pursuant to Article 3.2(b) shall discuss their projected
publications and elaborate an annual publication plan which will address all
planned Scientific Papers and Scientific Presentations in scientific meetings on
an annual basis.

31

 

--------------------------------------------------------------------------------

 

9.6Scientific Papers.  Each Party may present, disclose or publish any
information, data (including Data), and other results related to the Compound
and the Product that have not previously been presented, disclosed or published
(“Compound and Product Information”) through scientific publications in
accordance with this Article 9.6 and subject to any obligations set forth under
Licensor’s agreements with Third Party licensees.

(a)Each Party shall provide to the other Party, prior to submission for
publication, a draft of the proposed submission concerning the Compound and
Product Information which have been prepared by or on behalf of such Party (or
by a Clinical Study site contracted by such Party as sponsor of the relevant
Clinical Study) or through any Investigator Sponsored Clinical Studies (each a
“Scientific Paper”) to be published in indexed medical and scientific journals
and similar publications (“Medical Journals”).  

(b)Commencing with the receipt of such draft Scientific Paper, the receiving
Party shall have [***] ([***]) Business Days to notify the sending Party of its
consent or denial with respect to the publication of such Scientific Paper (it
being understood that, during such [***] ([***]) Business Day period, no
submission for publication thereof shall take place).  

(c)In the event the receiving Party consents to the publications, but has
comments thereto, the Party proposing to publish such Scientific Paper shall, in
good faith, consider the comments made by the receiving Party, particularly if
such publication may be prejudicial to the receiving Party’s opportunity to
obtain any Patent rights.  

(d)The receiving Party may require that the publication of such Scientific Paper
be suspended for a period of time not exceeding [***] ([***]) days to permit a
Patent to be filed using the Know-How covered in the proposed Scientific
Paper.  

(e)Neither Party will publish or present any Confidential Information of the
other Party without such other Party’s prior written consent.  

(f)The sending Party shall provide to the receiving Party copies of any final
Scientific Paper accepted by a Medical Journal within [***] ([***]) Business
Days after the approval thereof, subject to applicable Medical Journal
publisher’s rules, guidelines and any other health care compliance guidelines.  

(g)To enable free exchange of copyrighted material between the Parties, each
Party agrees that it has or shall (i) obtain and maintain, at its own expense,
an annual copyright license or equivalent license from the copyright clearance
center and (ii) list the other Party as a collaborator in an agreement with the
copyright clearance center if required by such agreement.

(h)Notwithstanding anything to the contrary in this Article 9.6, Licensor
retains the right to publish, subject to subsections (a), (d), (e), (f) and (g),
Compound and Product Information arising from the Ongoing Clinical Studies.

(i)Notwithstanding anything to the contrary in this Article 9.6, with respect a
Scientific Paper containing Compound and Product Information arising from an
Investigator Sponsored Clinical Study supported by a Party, each Party will use
reasonable efforts to follow the process described in subsections (a), (d), (e),
(f) and (g), subject to compliance with best practices guidelines in the pharma
industry and the provisions of such Party’s agreement with the Third Party
sponsor.

32

 

--------------------------------------------------------------------------------

 

9.7Abstracts, Posters and Slide Decks. Each Party may present any Compound and
Product Information through publications, presentations, lectures, symposia or
other meetings of healthcare professionals, or international congresses,
conferences or meetings organized by a professional society or organization
anywhere in the world (any such occasion, a “Presentation”) in accordance with
this Article 9.7, and subject to Licensor’s obligations under Licensor’s
agreements with Third Party licensees.  

(a)Each Party shall provide to the other Party, prior to presentation and
through a dedicated working group, an initial draft of the proposed presentation
concerning the Compound and Product Information which has been prepared by or on
behalf of such Party (or by a Clinical Study site contracted by such Party as
sponsor of the relevant Clinical Study) (each a “Scientific Presentation”) to be
presented at a Presentation.  The presenting Party shall make reasonable efforts
to provide to the other Party the initial draft of such Scientific Presentation
within [***] ([***]) Business Days prior to the Presentation.

(b)Commencing with the receipt of any such draft Presentation, the receiving
Party shall have [***] ([***]) Business Days to inform the sending Party of its
observations and suggestions with respect thereto (it being understood that,
during such review period, as applicable, no Presentation thereof shall take
place) and the Parties shall discuss such observations and suggestions in good
faith, particularly if such Presentation may be prejudicial to the other Party’s
opportunity to obtain any Patent rights.  

(c)The receiving Party may require that the Presentation be suspended for a
period of time not exceeding [***] ([***]) days to permit a Patent to be filed
using the Know-How covered in the proposed Presentation.

(d)Neither Party will present any Confidential Information of the other Party
without such other Party’s prior written consent.  

(e)The sending Party shall provide to the receiving Party copies of all final
versions of the Presentation presented at a Scientific Presentation within [***]
([***]) Business Days after the presentation thereof, subject to applicable
publisher’s rules, guidelines and any other health care compliance guidelines.  

(f)Notwithstanding anything to the contrary in this Article 9.7, Licensor
retains the right to publish, subject to subsections (a), (b), (d) and (e) Data
and information arising from the Ongoing Clinical Studies.

(g)Notwithstanding anything to the contrary in this Article 9.7, with respect to
a Scientific Presentation containing Compound and Product Information arising
from an Investigator Sponsored Clinical  Study supported by a Party, each Party
will use reasonable efforts to follow the process described in subsections (a),
(b), (d), and (e), subject to compliance with best practices guidelines in the
pharma industry and the provisions of such Party’s agreement with the Third
Party sponsor.  

9.8Clinical Trial Website Registries. Each Party shall be free to register the
Clinical Studies it is sponsoring with respect to the Product on
ClinicalTrials.gov, clinicaltrialsregister.eu or in similar clinical trial
registries.  Neither Party shall disclose or publish any Compound and Product
Information on any website registries unless required by applicable Law or by
such Party’s policies as consistently applied (provided that if either Party’s
policies change so that they require disclosing or publishing any Compound and
Product Information, such Party shall inform the other Party of such policy
change), in which case the Party proposing to make such disclosure shall provide
the other Party a detailed description of such required disclosure at least
[***] ([***]) days prior to such registration or disclosure and shall, in good
faith, consider the comments made by the other Party regarding the proposed
registration or disclosure and the protection of any Intellectual Property
Rights contained therein.  

33

 

--------------------------------------------------------------------------------

 

9.9Press Releases. Notwithstanding anything to the contrary in Article 9.2, the
Parties have agreed on a mutual press release to announce the execution of this
Agreement in the form attached in EXHIBIT 7, together with a corresponding
Question & Answer outline for use in responding to inquiries about this
Agreement. The Parties agree to consult with each other reasonably and in good
faith with respect to the text of any subsequent press releases or other
disclosures and obtain the approval of the other Party, no later than within
[***] ([***]) Business Days prior to the issuance thereof; provided, however,
that a Party may not unreasonably withhold or delay consent to such releases
unless such release would adversely affect the rights or interests of such
Party.   

9.10Prior Non-Disclosure Agreements. Upon execution of this Agreement, the terms
of this Article 9 shall supersede any prior non-disclosure, secrecy or
confidentiality agreement between the Parties, including the Confidentiality
Agreement between the Parties dated January 9, 2018 and amended December 19,
2018. Any information disclosed under such prior agreements shall be deemed
disclosed under this Agreement.  

9.11Disclosing Party Obligations. To the extent a Party (the “Disclosing Party”)
discloses, transfers or otherwise makes available any Transferred Data (which
may include Personal Data) to the other Party (the “Receiving Party”) in
connection with this Agreement, the Disclosing Party:

(a)shall, notwithstanding any other provision of this Agreement, use
commercially reasonable efforts to: (i) ensure that the Transferred Data cannot
be used by the Receiving Party to identify a Data Subject and (ii) not provide
the Receiving Party with any additional information (if any), including any key
codes or any other mechanism or data, that may enable the Receiving Party to
attribute the Transferred Data to any identifiable Data Subjects; and

(b)has, to the best of its knowledge, complied with all applicable Data
Protection Laws from time to time relating to the Processing of the Transferred
Data.

9.12Independent Data Controllers.  Unless otherwise agreed between the Parties
in accordance with Article 9.26 (for example in relation to any Processing of
Personal Data by or on behalf of the Parties as joint controllers in connection
with an Additional Clinical Study), the Receiving Party and the Disclosing Party
agree that (to the extent that any Personal Data contained within the
Transferred Data is disclosed to the Receiving Party), for the purposes of Data
Protection Law, each of the Receiving Party and the Disclosing Party is an
independent data controller.  

9.13Fair Processing Notices. The Receiving Party further agrees that the
Disclosing Party (to the extent that any Personal Data contained within the
Transferred Data is disclosed to the Receiving Party) may delay the disclosure
of specific Personal Data to the Receiving Party until the Disclosing Party has
provided such additional fair processing information to Data Subjects in
relation to the Receiving Party’s Processing of such Personal Data or taken such
other actions as the Disclosing Party reasonably believes to be required by Data
Protection Law to enable the Disclosing Party to comply with its obligations
thereunder.  If a Party reasonably believes that additional fair processing
information or actions are required to ensure either Party’s compliance with
Data Protection Law from time to time, such Party shall notify the other Party
and the Parties shall discuss in good faith what action, if any, is required to
be taken provided that the Receiving Party agrees that, as between the Parties,
the Disclosing Party shall have the sole right (but not the obligation) to
communicate or procure the communication of fair processing information
(including updating such fair processing information during the term of this
Agreement) to Data Subjects, in a manner and form to be reasonably determined by
the Disclosing Party in accordance with Data Protection Law, with any and all
reasonable costs incurred by the Disclosing Party arising from such support to
be borne by the Receiving Party.

34

 

--------------------------------------------------------------------------------

 

9.14Personal Data Transfers. The Receiving Party shall, other than to countries
approved, from time to time, as having equivalent protection for Personal Data
as under European Data Protection Laws by the EC, not Process such Personal Data
outside the EEA unless where the Receiving Party complies with the data
importer’s obligations set out in the EU Standard Contractual Clauses for
transfers from data controllers in the European Union or European Economic Area
to controllers established outside the European Union or European Economic Area
pursuant to EU Commission Decision 2004/915/EC (as amended or replaced from time
to time) (the “Controller to Controller Clauses”) which are hereby incorporated
into and form part of this Agreement (and for the purposes of Annex B of such
Controller to Controller Clauses, categories of Data Subjects, purpose of
transfer, types of Personal Data, recipients and categories of sensitive
Personal Data shall be as set out in Articles 9.15 to 9.20 below.

9.15Nature and Purpose of Sharing. Unless otherwise agreed between the Parties
in accordance with Article 9.26 (for example in relation to any Processing of
Personal Data by or on behalf of the Parties as joint controllers in connection
with an Additional Clinical Study), the Personal Data is shared, on a controller
to controller basis, solely for the purpose of the Development, Manufacture,
Regulatory Filings and Commercialization of the Products by the Parties in
connection with this Agreement. The sharing of the Personal Data is necessary
for the purpose of the legitimate interests pursued by the Parties in
Developing, Manufacturing, Regulatory Filings and Commercializing the Product as
contemplated by this Agreement.

9.16Categories of Recipients. the Personal Data may only be onward transferred
by the receiving Party as permitted by and on the terms of this Agreement.

9.17Duration of Sharing. As set forth in this Agreement.

9.18Types of Personal Data Shared. The Personal Data will include:

(a)identification information, such as name, address, contact information and
qualifications, relating to each Party’s personnel and those working on such
Party’s behalf in connection with the Development, Manufacture, Regulatory
Filings and Commercialization of the Products by the Parties in connection with
this Agreement; and

(b)identification information, such as name, address, contact information and
qualifications on healthcare professionals and on investigators involved in
Clinical Studies, each to the extent included in the Transferred Data.

9.19Special Category Personal Data Shared. The Personal Data will include any
special categories of Personal Data included in the Transferred Data including
but not limited to identification patient number, medical records, ethnic or
racial background, test results, results of physical examinations, samples,
adverse effects and any other health information relating to the Data Subjects
listed in (c) and (d) of Article 9.20 below.

9.20Categories of Data Subjects. The Personal Data will relate to data subjects
including: (a) each Party’s personnel and those working on such Party’s behalf
in connection with a Clinical Study; (b) healthcare professionals and
investigators involved in Clinical Studies; (c) Clinical Study subjects and/or
patients; and (d) end users of and/or patients using the Product;

9.21Data Minimization. Each Party acknowledges that, pursuant to European Data
Protection Laws, each Party is under an obligation to ensure that the Personal
Data they Process and which the Disclosing Party discloses is limited to only
that which is necessary for the purposes of the Processing, therefore the
Disclosing Party shall (to the extent that any Personal Data contained within
the Transferred

35

 

--------------------------------------------------------------------------------

 

Data is disclosed to the Receiving Party), notwithstanding any other provision
of this Agreement, use commercially reasonable efforts to transfer only that
Personal Data which is required to facilitate the performance of this Agreement.
If the Receiving Party reasonably believes that additional Personal Data is
required to be disclosed to enable the performance of this Agreement, the
Receiving Party shall notify the Disclosing Party and the Parties shall discuss
in good faith whether such additional Personal Data will be disclosed by the
Disclosing Party, taking into account the Disclosing Party’s obligations under
applicable European Data Protection Laws, the potential for the provision of
anonymized data in place of the requested Personal Data, and any actions which
are required to be taken by either Party in connection with such requested
disclosure.

9.22Receiving Party Obligations. The Receiving Party shall, and shall cause its
officers, employees, agents, attorneys, consultants, advisors and other
representatives to:

(a)Process any Personal Data contained within the Transferred Data in accordance
with Data Protection Law and solely for the purposes disclosed and purposes
compatible under applicable Data Protection Law with the purposes disclosed to
the relevant Data Subjects from time to time or as otherwise permitted by
applicable Data Protection Law;

(b)implement appropriate technical and organizational measures to ensure a level
of security appropriate to the risk, taking into account the state of the art,
the costs of implementation and the nature, scope, context and purpose of
processing and promptly notify the Disclosing Party if any Personal Data is
subject to any unauthorized or unlawful access, loss, destruction or damage; and

(c)not further disclose the Personal Data to any Third Party (including, for
clarity, any subcontractors) in a manner incompatible with the fair processing
information provided to the relevant Data Subjects.

9.23Data Subject Requests. In the event that either Party directly receives a
request from a Data Subject for the rectification or erasure of such Personal
Data (or any other request regarding Data Subjects exercising rights under any
European Data Protection Law) (a “Data Subject Request”), the party receiving
the request shall where appropriate pass on the details of the request to the
other Party; and each Party shall provide the other any reasonable assistance as
is required for the purposes of responding to the Data Subject Request in
accordance with any European Data Protection Law especially in terms of time
limit to respond to a Data Subject, which may involve contacting clinical sites,
investigators or other subcontractors of the disclosing Party and providing
additional information.

9.24Governmental Authority Requests. In the event that either Party receives a
request from a Governmental Authority in relation to any Personal Data comprised
within the Transferred Data, the other Party agrees to provide reasonable
assistance to such Party to enable it to respond to the Governmental Authority’s
request which may involve contacting any clinical sites, investigators or other
subcontractors of the other Party and providing additional information, with any
and all reasonable costs incurred by the other Party arising from such support
to be borne by the Party which has received the request from the Governmental
Authority.

9.25CCPA. To the extent that the CCPA is applicable to either Party: (a) such
Party agrees to comply with all of its obligations under the CCPA; and (b) to
the extent that the Transferred Data involves any communication of “personal
information” (as defined by the CCPA) from one Party to the other Party pursuant
to this Agreement, the Parties agree that no monetary or other valuable
consideration is being provided for such personal information and therefore
neither Party is “selling” (as defined by the CCPA) personal information to the
other Party.  

36

 

--------------------------------------------------------------------------------

 

9.26Changes. If a Party reasonably believes that any changes are required to
this Agreement to ensure a Party’s compliance with Data Protection Law or to
address the legal interpretation of Data Protection Law, including in relation
to the respective roles of the Parties with regard to any Personal Data
Processed under this Agreement, that Party may notify the other and the Parties
shall negotiate in good faith appropriate amendments or addenda to this
Agreement to the extent required to ensure both Parties’ compliance with Data
Protection Law from time to time. Without prejudice to the generality of the
foregoing, if a Party reasonably believes that the Parties may be joint
controllers in respect of certain Processing of Personal Data in connection with
this Agreement, in particular, in the event of the Parties jointly conducting
Shared Clinical Trial or of one Party requesting the other to perform a Clinical
Study, regardless of the country where such Clinical Studies are performed, the
Parties shall negotiate in good faith whether to amend or enter into an addendum
to this Agreement in order to reflect such joint controller relationship and to
allocate the Parties’ respective responsibilities as joint controllers in
respect of such Processing.

Article X

PATENT PROSECUTION AND ENFORCEMENT

10.1Ownership of Inventions.

(a)Pre-existing IP. Subject only to the rights expressly granted to the other
Party under this Agreement, each Party shall retain all rights, title and
interests in and to any Intellectual Property Rights that are owned by, or
licensed or sublicensed to, such Party prior to the Effective Date or
independent of this Agreement.

(b)Inventorship of Inventions shall be determined in accordance with the rules
and regulations of the U.S. Patent and Trademark Office.

(c)All Inventions made solely by employees, agents and independent contractors
of Licensor or its Affiliates pursuant to this Agreement and all Intellectual
Property Rights therein, shall be owned, as between the Parties, solely by the
Licensor (“Licensor Inventions”).

(d)All Inventions made solely by employees, agents and independent contractors
of Licensee or its Affiliates or Sublicensees, pursuant to this Agreement and
all Intellectual Property Rights therein, shall be owned, as between the
Parties, solely by Licensee (“Licensee Inventions”).

(e)All Inventions made jointly by employees, agents and independent contractors
of each Party or its Affiliates or sublicensees (including Sublicensees as
applicable) pursuant to this Agreement, and all Intellectual Property Rights
therein, shall be owned jointly by the Parties such that each Party shall have
an undivided interest therein (“Joint Inventions”).

(f)All Patents claiming patentable, jointly owned Joint Inventions shall be
referred to herein as “Joint Patent Rights.”  Except to the extent either Party
is restricted by the licenses granted to the other Party and covenants set forth
herein, each Party shall be entitled to practice and exploit the Joint
Inventions and the Intellectual Property Rights therein, for all purposes on a
worldwide basis and to grant licenses thereunder, without any duty of accounting
or obligation to seek consent from the other Party with respect thereto.  Each
Party will: (i) grant and hereby does grant all permissions, consents and
waivers with respect to, and all licenses under, the Joint Inventions, and
Intellectual Property Rights therein, throughout the world, (ii) execute
documents as reasonably necessary to accomplish the foregoing, and (iii)
reasonably cooperate with the other Party to transfer to such other Party
physical embodiments (or copies thereof) of any Joint Inventions, [***].

37

 

--------------------------------------------------------------------------------

 

(g)Each Party shall, and shall cause its sublicensees and Affiliates, and all
independent contractors, employees and agents of such Party, to cooperate with
the other Party and take all reasonable actions and execute such agreements,
declarations, assignments, legal instruments and documents as may be reasonably
required to perfect the other Party’s right, title and interest in and to
Inventions, and Patents thereon, and other Intellectual Property Rights as set
forth in this Article 10.1.  Each Party shall also include provisions in its
relevant agreements with Third Parties that affect the intent of this Article
10.1.

(h)During the term of this Agreement, Licensee shall and hereby does grant to
Licensor a royalty free, fully paid up, perpetual, irrevocable, non-exclusive,
license, with the right to sublicense through multiple tiers, under Licensee
Inventions and all Intellectual Property Rights therein, solely to Develop,
Manufacture and Commercialize the Compound and/or the Product in the Licensor
Territory, provided, that the license under Licensee Inventions and all
Intellectual Property Rights therein covering or claiming any new uses of the
Product outside of the Initial Indication shall be exclusive in the Licensor
Territory solely to Develop, Manufacture and Commercialize the Compound and/or
the Product.  This license shall be superseded by the license granted under
Article 13.2(d) upon the expiration or termination of this Agreement.  

10.2Prosecution and Maintenance of Licensed Patents.

(a)Prosecution of Licensed Patents.  

(i)As between Licensee and Licensor, Licensor shall have the sole right but not
the obligation for the filing, prosecution and maintenance of all Licensed
Patents in the Licensor Territory at Licensor’s  sole discretion and [***].  

(ii)As between Licensee and Licensor, Licensor shall have the first right, but
not the obligation, for the filing, prosecution and maintenance of all Licensed
Patents (including the Joint Patent Rights) in the Licensee Territory [***],
provided that if Licensor intends to abandon, or not to file a patent
application covering, any such Licensed Patents (including Joint Patent Rights)
that is not sublicensed to Licensee under the Pfizer License Agreement in any
country in the Licensee Territory (a “Non-Pfizer Puma Patent Right”), Licensor
shall provide Licensee with a written notice of such intent at least [***]
([***]) days in advance of the relevant deadline.  In such case: (X) Licensee
will provide a written response to Licensor at least [***] ([***]) days in
advance of the relevant deadline if Licensee wishes to, file, prosecute and
maintain (in its sole discretion) such Non-Pfizer Puma Patent Right in such
country; (Y) if Licensee provides the affirmative notice under clause (X) above,
Licensor shall promptly provide all files related to filing, prosecuting and
maintaining such Non-Pfizer Puma Patent Right to counsel designated by Licensee;
(c) upon completion of the transfer of such files under clause (Y), Licensor
shall no longer be responsible for the costs and expenses relating to filing,
prosecuting and maintaining (as applicable) such Non-Pfizer Puma Patent Right in
such country; and (d) solely for the purpose of determining the Royalty Term for
the Product, the term “Licensed Patent” automatically shall be modified to
exclude such Non-Pfizer Puma Patent Right in such country as of the date
Licensee provides such written request to Licensor.  

(iii)Licensor agrees to inform with sufficient advance notice and coordinate
with Licensee through the Patent Working Group with respect to patent
prosecution or other proceedings with respect to the Licensed Patents in the
Licensee Territory.  Licensor shall provide Licensee with copies of each draft
patent application to be filed as well as copies of each office action received
from the relevant patent offices in each country of the

38

 

--------------------------------------------------------------------------------

 

Licensee Territory, in each case with enough lead time where reasonably
practicable, to enable Licensee to review and comment on such application or
action, which comments shall be taken into account by Licensor.  

(iv)Licensor shall consider in good faith Licensee’s comments and feedback with
respect to strategic patent prosecution decisions, including extension
countries, patent term extension (or similar additional or supplementary
protection), and Unitary Patent court opt-out.  Subject to the above good faith
consideration, Licensor is not required to incorporate Licensee’s comments and,
subject to the provisions of this Agreement, retains final decision-making
authority with respect to prosecution and maintenance of such Licensed Patents.

(v)Licensor shall not decide to not file a patent or to discontinue prosecution,
maintenance or defense of any Licensed Patents (other than Non-Pfizer Puma
Patent Right) or otherwise abandon any such Licensed Patents without Licensee’s
written consent, which shall not be unreasonably withheld or delayed.  Without
limiting the foregoing, Licensee may withhold consent if Licensor has not
obtained a permission from Pfizer to assign to Licensee the right to undertake
or continue such prosecution, maintenance or defense at its sole cost and
expense.  If responsibility for prosecution, maintenance or defense of any of
the Licensed Patents (other than Non-Pfizer Puma Patent Right) are assigned to
the Licensee in accordance with this Article, then [***].  Licensee shall hold
all information disclosed to it under this Article 10.2 as confidential.  If
such responsibility is so assigned to the Licensee, then Licensee shall be
responsible for providing information required to be provided to Pfizer pursuant
to the Pfizer License Agreement in connection with such activities as provided
in Article 7.5 thereof.

(b)Patent Term Extensions.

(i)The Parties shall determine the strategy with respect to patent term
extension or similar additional or supplemental protection in the Licensee
Territory, including the Patent(s) to be extended in order to maximize the sales
of the Product in the Licensee Territory (the “Patent Extension Strategy”).  If
the Parties cannot agree on the Patent Extension Strategy at least [***] ([***])
months before the applicable deadline to file the patent term extension or
similar additional or supplemental protection in the Licensee Territory, the
Parties shall designate an independent patent counsel (“Expert”) by mutual
agreement no later than [***] ([***]) months before the applicable filing
deadline (and in the absence of such agreement by such time, such Expert shall
be selected by the ICC International Centre for ADR in accordance with the Rules
for the Appointment of Experts and Neutrals of the International Chamber of
Commerce, which procedure shall only apply to such selection).  Within [***]
([***]) days after such expert has been selected, Licensor will provide to the
expert and to Licensee copies of the EP Patents in EXHIBIT 1 along with the
Summary of Product Characteristics (“SumPC”) issued by the EMA for the Product.
Within [***] ([***]) days after receiving the EP Patents in EXHIBIT 1 and the
SumPC, the Expert shall make a recommendation as to which of the EP Patents to
choose for Supplemental Protection Certificate (“SPC”) protection.  The decision
of the Expert will be [***] on the Parties, provided that in the event that
neither Party agrees with the Expert’s recommendation as to the EP Patents to
choose for SPC, [***] will [***] the final decision making right regarding the
same.  [***].

39

 

--------------------------------------------------------------------------------

 

(ii)After the Patent Extension Strategy has been determined, Licensor shall
implement such strategy and file all applications and take actions necessary to
obtain patent term extensions, or similar additional or supplemental protection
[***], with respect to the Product under statutes in any country within the
Licensee Territory, which extensions shall be owned, as between the Parties, by
Licensor.  The Parties shall fully cooperate to obtain such extensions and
additional protection.  

10.3Notice. Each Party will promptly notify the other Party in writing of (a)
any actual or threatened infringement, misappropriation, other violation, or
challenge to the validity, scope or enforceability by a Third Party of any
Licensed Intellectual Property in the Non-Encumbered Territory or the Licensee
Territory of which it becomes aware (“Third Party Infringement”), (b) any
allegation by a Third Party that any Intellectual Property Right owned by it is
infringed, misappropriated, or otherwise violated by the Development,
Manufacturing or Commercialization of the Product in the Licensee Territory or
the Non-Encumbered Territory, each of which it becomes aware (“Defense Action”).

10.4Third Party Infringement Claims.

(a)Licensee Control. Subject to this Article 10.4(a), Licensee shall have the
first right (but not the obligation), [***], to control enforcement of the
Licensed Intellectual Property against any Third Party Infringement in the
Licensee Territory.  Prior to commencing involvement in any such suit, action or
proceeding, Licensee shall consult with Licensor and shall consider Licensor’s
timely recommendations regarding the proposed suit, action or proceeding, except
to the extent delay may reasonably result in the loss of rights by or otherwise
adversely impact Licensee.  Licensee shall give Licensor timely notice of any
proposed settlement of any such suit, action or proceeding that Licensee
controls and [***]. Notwithstanding anything to the contrary herein, Licensor
shall have the sole right, [***], to control enforcement of [***] against any
Third Party Infringement in the Licensee Territory.

(b)Licensor’s Control. Licensor shall have the right (but not the obligation) to
control enforcement of the Licensed Intellectual Property against any Third
Party Infringement if Licensee provides Licensor with written notice that it is
not exercising its right to control such enforcement, or if Licensee fails to
timely initiate or file the relevant response to (as applicable), a suit, action
or proceeding with respect to such Third Party Infringement prior to the
expiration of the [***] ([***]) day period following first receipt by either
Party of notice from the other Party of such Third Party Infringement.  

(c)Rights of Non-Controlling Party. Notwithstanding anything to the contrary
herein, the Party that is not controlling the suit, action or proceeding
pertaining to enforcement of the Licensed Intellectual Property against Third
Party Infringement as described in this Article 10.4 shall join as a party to
such suit, action or proceeding upon the reasonable request and expense of the
Party controlling such action if necessary for standing purposes. The Party that
is not controlling such a suit, action or proceeding shall have the right to be
represented by counsel (which shall act in an advisory capacity only, except for
matters solely directed to such Party) of its own choice and [***] (subject to
subsection (d) below) in any such suit, action or proceeding.

(d)Recovery. After giving effect to any applicable allocation of recoveries
pursuant to the Pfizer License Agreement, recoveries shall be allocated as
follows: [***].  

(e)Defense Actions.  Licensee shall have all authority with respect to any such
Defense Action in the Licensee Territory, including the right to exclusive
control of the defense of any such suit, action or proceeding and the exclusive
right to compromise, litigate, settle or otherwise dispose of any such suit,
action, or proceeding; provided that Licensee shall keep Licensor timely
informed of the proceedings and filings, and provide Licensor with copies of all
communications pertaining to each such Defense Action and [***].  

40

 

--------------------------------------------------------------------------------

 

10.5Recordation. In those countries where Licensee wishes to record its patent
licenses, promptly following Licensee’s request, Licensor shall record the
Pfizer License Agreement at Licensor’s expenses, and will provide to Licensee, a
separate license for the Licensed Patents so that Licensee can arrange for the
recordation of its license with the appropriate governmental agency, [***]. The
Parties shall cooperate in the preparation and execution of such documents and
Licensor shall provide all reasonable assistance to Licensee in this
respect.  Notwithstanding anything to the contrary herein, in the event the
recording of the Pfizer License Agreement requires the consent, approval or
other execution of signature(s) by Pfizer or its Affiliates, then Licensor shall
use its commercially reasonable efforts to obtain such consent, approval or
signature, as applicable, and if Pfizer or its Affiliate does not consent,
approve or otherwise provide with its signature, then Licensor shall not be in
breach of this Article 10.6.

10.6Patent Marking. To the extent required by applicable Laws, Licensee agrees
to mark, and have its Affiliates and Sublicensees mark, all patented Product
they sell or distribute pursuant to this Agreement in accordance with the
applicable patent statutes or regulations in the country or countries of sale
thereof.

Article XI

TRADEMARKS

11.1Display.

(a)All packaging materials, labels and Marketing Materials for the Product shall
display the Product Trademarks and no other product-specific trademarks or
branding.

(b)Each Product shall be sold in the Licensee Territory under the trade name of
Licensee or other trade name chosen by Licensee and the logo of
Licensee.  Licensee shall use Licensor’s registered trademark Nerlynx®.  The
trademarks of Licensee, trade dress, style of packaging and the like with
respect to Products in the Licensee Territory may be determined by Licensee in a
manner that is consistent with Licensee’s standard trade dress and style, but
shall be subject to the review by the JSC to ensure the same are consistent with
Licensor’s global trademark guidelines.  

11.2Grant of License. Subject to the terms and conditions of this Agreement,
Licensor hereby grants, and shall cause its Affiliates to grant, to Licensee a
royalty-free, fully paid up, exclusive license to use the Product Trademark(s)
solely for the purpose of Commercializing the Product in the Field and in the
Licensee Territory in accordance with this Agreement.  Licensor shall [***] and
use its commercially reasonably efforts to otherwise maintain the registered
Product Trademark(s) throughout the Licensee Territory [***].  If the Product
Trademark(s) is not registered in any country of the Licensee Territory,
Licensor shall file and [***], and use its commercially reasonable efforts to
register, and maintain such Product Trademark(s) in such country as reasonably
requested by Licensee, [***], and such Product Trademark(s) shall be deemed to
be included in EXHIBIT 5.  

11.3Recordation of Licenses. In those countries where Licensee wishes to record
its trademark license, Licensor will provide to Licensee, on Licensee’s written
request, a separate trademark license for the Product Trademarks licensed by
Licensor to Licensee, and Licensee will arrange for the recordation of such
trademark license with the appropriate Governmental Authority, [***], promptly
following receipt of such license from Licensor.  The Parties shall cooperate in
the preparation and execution of such documents and Licensor shall provide all
reasonable assistance to Licensee in this respect [***].

41

 

--------------------------------------------------------------------------------

 

11.4Enforcement.

(a)If either Party becomes aware of any actual or threatened infringement of any
Product Trademarks in the Licensee Territory, such Party shall promptly notify
the other Party in writing.  Licensee shall have the first right, [***], to
initiate infringement proceedings or take other appropriate actions against an
infringement of any Product Trademarks in the Licensee Territory and/or to
defend any actions or proceedings involving the Product Trademarks in the
Licensee Territory, as the case may be.

(b)If Licensee does not initiate proceedings or take other appropriate action
within [***] ([***]) days of receipt of a request by Licensor to do so, then
Licensor shall be entitled, [***], to initiate infringement proceedings or take
other appropriate action against an infringement of the Product Trademark in the
Licensee Territory, or to defend any actions or proceedings involving or
affecting a Product Trademarks in the Licensee Territory, as the case may be.

(c)The Party conducting such action shall have full control over the conduct of
such action, including settlement thereof; provided, however, that [***].

(d)In any event, the Parties shall keep one another informed of the status of
their respective activities regarding any litigation in the Licensee Territory
involving a Product Trademarks or settlement thereof and shall assist one
another and cooperate in any such litigation at the other’s reasonable request
(including joining as a party plaintiff to the extent necessary and requested by
the other Party).  [***].

11.5Domain Names. Licensor shall own rights to, and shall be responsible, [***],
for registering and maintaining, the Internet domain names listed on EXHIBIT 5
(each of the foregoing, a “Domain Name”) and agrees to grant, and hereby grants
to Licensee a royalty-free, fully paid-up non-exclusive license to use those
particular Domain Names in connection with its Commercialization of the Product
in the Licensee Territory in accordance with this Agreement.  In the event
Licensee would like to use an available Internet domain name that includes any
Product Trademarks Controlled by Licensor and not previously registered in the
Licensee Territory as a country-level Internet domain name, Licensor grants
Licensee its consent to register and maintain such Internet domain names in
Licensee’s name and [***].

Article XII

TERM AND TERMINATION

12.1Term. This Agreement shall commence on the Effective Date and, unless
terminated earlier pursuant to this Article 12, shall expire upon the
last-to-expire Royalty Term.

12.2Termination for Material Breach. Either Party shall have the right to
terminate this Agreement in the event the other Party has materially breached or
defaulted in the performance of any of its material obligations hereunder and in
the overall context of the Agreement, and such breach continues for ninety (90)
days after written notice thereof was provided to the breaching Party by the
non-breaching Party which clearly mentions the remedies that the non-breaching
Party intends to apply should the breach remain uncured (the “Notice of
Termination”).  Any such termination shall become effective at the end of such
ninety (90) day period if, prior to the expiration of the ninety (90) day
period, the breaching Party has not disputed or cured any such breach or
default.  Such ninety (90) day period may be extended if the breaching party
communicates to the non-breaching Party a written remediation plan reasonably
designed to cure such breach or default within a reasonable additional time
period, not to exceed an additional ninety (90) days following expiration of the
foregoing ninety (90) day period.  If the allegedly breaching Party disputes in
good faith the material breach set forth in a Notice of Termination provided by
the non-breaching Party in accordance with this Article 12.2 and provides
written notice of such dispute to the non-breaching

42

 

--------------------------------------------------------------------------------

 

Party within thirty (30) of the Notice of Termination, this Agreement shall not
be terminable by the non-breaching Party until it has been determined by
arbitration under Article 16.3 (“Arbitration Period”) that this Agreement was
materially breached by the breaching Party and then only if the breaching Party
has not cured the material breach set forth in the Notice of Termination within
thirty (30) days following such arbitration determination.  [***]

12.3Termination for Bankruptcy. Either Party shall have the right to terminate
this Agreement upon written notice to the other Party: (a) if such other Party
is declared insolvent or bankrupt by a court of competent jurisdiction; (b) if a
voluntary or involuntary petition in bankruptcy is filed in any court of
competent jurisdiction against such other Party and such petition is not
dismissed within ninety (90) days after filing; (c) if such other Party shall
make or execute an assignment of substantially all of its assets for the benefit
of creditors; or (d) substantially all of the assets of such other Party are
seized or attached and not released within ninety (90) days thereafter. All
licenses granted under this Agreement are deemed to be, for purposes of Section
365(n) of the U.S. Bankruptcy Code, licenses of right to intellectual property
as defined in Section 101 of such Code. The Parties agree that Licensee may
fully exercise all of its rights and elections under the U.S. Bankruptcy Code
and any foreign equivalent thereto in any country having jurisdiction over a
Party or its assets. The Parties further agree that, in the event Licensee
elects to retain its rights as a licensee under such Code, Licensee shall be
entitled to complete access to any Licensed Intellectual Property and all
embodiments of such technology.

12.4Termination for Convenience. Licensee shall be permitted to terminate the
Agreement at will with six (6) months’ prior written notice.  

12.5Termination for Safety Reasons. Licensee shall be permitted to terminate the
Agreement for safety reasons upon sixty (60) days written notice to Licensor if
Licensee has evidence of safety issues on the basis of which a reasonable
investigator would conclude that such issues will prevent the successful
Development and Commercialization of the Product hereunder.  Licensee shall
provide such evidence to Licensor together with such notice and shall discuss
such evidence as reasonably requested by Licensor. If Licensee determines, in
its reasonable judgement, that it has evidence of safety issues that are likely
to prevent the successful Development and Commercialization of the Product
hereunder, Licensee may so notify Licensor in writing.  In such event, whether
or not the situation is determined to trigger Licensee’s right to terminate the
Agreement for safety reasons pursuant to the first sentence of this Article
12.5, Licensee’s obligations under Article 5.1 shall be suspended for a
reasonable time period to enable the Parties to understand whether such issues
exist and if so, address such issues (such suspension period not to be longer
than ninety (90) days).  

12.6Alternative to Termination for Material Breach. If Licensor has materially
breached or defaulted in the performance of any of its material obligations
hereunder, including its representations and warranties pursuant to Article 14,
and such breach is not curable or has not been cured within ninety (90) days
after written notice thereof was provided by Licensee, then, without limiting
any other remedies of Licensee, Licensee may elect to continue the Agreement,
provided that (i) Licensee shall be released of its diligence obligations
pursuant to Article 5.1(a) to the extent such obligations are impacted by
Licensor’s breach and (ii) the payments to be made hereunder by Licensee to
Licensor shall be reduced by [***] until such time as the resulting aggregate
reduction equals the damages Licensee suffered as a result of Licensor’s breach
as will be finally determined by mutual agreement or pursuant to Article 16
[***]; provided that in no event shall a Royalty Rate under this Agreement be
reduced to a number that is less than [***] by reason of such offset and/or
through the application of Article 6.5.

12.7No Partial Termination. This Agreement may not be terminated by Licensee
under Article 12.4, 12.5 or by either Party for cause under Article 12.2 or for
bankruptcy under Article 12.3 on a country-by-country or other partial basis.

43

 

--------------------------------------------------------------------------------

 

Article XIII

EFFECT OF TERMINATION

13.1Accrued Obligations. The expiration or termination of this Agreement for any
reason shall not release either Party from any liability which, at the time of
such expiration or termination, has already accrued to the other Party or which
is attributable to a period prior to such expiration or termination, nor will
any termination of this Agreement preclude either Party from pursuing all rights
and remedies it may have under this Agreement, or at law or in equity, with
respect to breach of this Agreement, provided that any milestone payment that is
achieved under Article 6.2 during the termination notice period shall be reduced
by [***] percent ([***]%).  For clarity, any Deferred Sales Milestone Amount
shall not be subject to the foregoing reduction.  

13.2Rights on Termination of Agreement. In case of termination of this Agreement
by either Party, this Article 13.2 shall apply:

(a)Wind-down Period.

(i)Licensee shall use commercially reasonable efforts to effect a smooth
termination of the Agreement, including by performing the activities set forth
in Articles 13.2(a)(iii), (iv) or (v), for a period not exceeding six (6) months
following the termination of the Agreement (“Transition Period”).

(ii)Licensee shall have the right to sell its remaining inventory of the Product
in the Licensee Territory following the termination of this Agreement during the
Transition Period.

(iii)In the event Licensee is the sponsor of or conducting any on-going Clinical
Studies of the Product and/or any ongoing pre-clinical studies and/or
formulation studies (e.g., stability studies) of the Product following the date
a notice of termination has been issued by Licensor or Licensee, as applicable,
Licensee shall be entitled to complete or wind down such activities, unless
Licensor requests that they be transitioned to Licensor, in which case Licensee
shall use commercially reasonable efforts to support such transition to
Licensor, at Licensor’s costs.

(iv)Each Party shall use commercially reasonable efforts to cooperate with the
other and/or its designee to effect a smooth and orderly wind down or transition
in of the activities related to the Product in the Licensee Territory during the
Transition Period.

(v)Licensee shall provide Licensor with country specific Marketing Materials for
use limited to the Product and subject to Third Party copyrights.

[***].  

(b)Each Party shall pay to the other Party all amounts due to the other Party
with respect to the Shared Development Budget, Post-Approval Marketing Study
Costs and any Deferred Sales Milestone Amount accrued and unpaid as of the
effective date of termination or expiration, within sixty (60) days following
the effective date of termination or expiration.

(c)Subject to Article 13.2(a)(i), upon termination of this Agreement all
licenses granted by Licensor to Licensee shall terminate.

44

 

--------------------------------------------------------------------------------

 

(d)Effective automatically upon any expiration or termination of this Agreement,
Licensee shall and hereby does grant to Licensor a non-exclusive, worldwide,
transferable, perpetual and irrevocable license, with the right to sublicense
through multiple tiers, under any Intellectual Property Rights Controlled by
Licensee claiming Inventions that are necessary or reasonably useful for the
Development, Manufacture, Commercialization or other Use of the Product as they
exist at the time of such termination of this Agreement solely to Develop,
Manufacture, Commercialize and otherwise Use the Product, provided, that in case
of termination of this Agreement (as opposed to expiration), the license under
Licensee Inventions and all Intellectual Property Rights therein covering or
claiming any new uses of the Product outside of the Initial Indication shall be
exclusive to Develop, Manufacture and Commercialize the Compound and/or the
Product.

(i)Within sixty (60) days following any expiration or termination of this
Agreement, the Parties shall meet and discuss in good faith the appropriate
compensation payable to Licensee, if any, in consideration for such license
(“Termination License Compensation”).  In determining Termination License
Compensation, relevant factors including but not limited to the value of the
intellectual property involved, the jurisdictions in which any relevant Patents
have been filed, whether Licensee is a sole or joint inventor and the
nonexclusive nature of the license shall be considered.  If the Parties do not,
within such sixty (60) day time period, agree upon the Termination License
Compensation, then either Party may submit for resolution pursuant to subsection
(ii) whether any Termination License Compensation should be paid, and if so, the
amount of the Termination License Compensation (a “Termination License
Dispute”).  

(ii)Any Termination License Dispute that remains unresolved after the
discussions conducted pursuant to subsection (i), but no other issues arising
under this Agreement, shall be submitted for resolution by expedited arbitration
pursuant to this Article 13.2(d).  Any arbitration under this Article 13.2(d)
shall be decided by a single arbitrator appointed pursuant to the Expedited
Procedure Provisions of the Rules of Arbitration of the International Chamber of
Commerce, irrespective of the amount in dispute.  The place and language of the
arbitration shall be those provided for in Article 16.3 herein. In such
expedited arbitration, the arbitrator shall select an independent expert with
significant experience relating to the valuation of intellectual property
licenses in the life sciences industry, at a senior executive level, to advise
the arbitrator with respect to the subject matter of the dispute.  The Parties
agree that the arbitrator shall have the power to resolve any disputes to be
resolved pursuant to this Article 13.2(d) based on principles of fairness and
equity.  [***].  Notwithstanding the foregoing, Licensor shall have the right to
decline or terminate a license under one or more Licensee Inventions and
Intellectual Property Rights therein by written notice to Licensee, in which
case the foregoing license shall not include the declined or terminated Licensee
Inventions and Intellectual Property Rights therein and Licensor shall not have
any payment obligations with respect thereto.

(e)Assignment of Regulatory Filings and Marketing Approvals. Licensee shall
assign (or cause to be assigned) to Licensor or its designee, [***] (or to the
extent not so assignable, Licensee shall take all reasonable actions to make
available to Licensor or its designee the benefits of) all Regulatory Filings
for the Product in the Licensee Territory, including any such Regulatory Filings
made or owned by its Affiliates and/or Sublicensees. In each case, unless
otherwise required by any applicable Law or regulation or requested by Licensor,
the foregoing assignment (or availability) shall be made within a period of time
agreed upon and consistent with the Wind-Down Period.

45

 

--------------------------------------------------------------------------------

 

(f)Return of Confidential Information. Within thirty (30) days after the end of
the Wind-down Period upon request by Licensor, Licensee shall either return to
Licensor or destroy all tangible items comprising, bearing or containing
Confidential Information of Licensor, that is in Licensee’s possession, subject
to Licensee’s right to keep one copy for archiving purposes.

(g)Trademarks.

(i)Effective upon the end of the Wind-down Period, Licensee shall cease to use
all Trademarks of Licensor (including the Product Trademarks) in the Licensee
Territory, and all rights granted to Licensee hereunder with respect to the
Product in the Licensee Territory shall terminate.

(ii)Effective upon the effective date of termination, Licensee agrees to assign
on reasonable commercial terms to be agreed by the Parties all worldwide rights
in and to any Product Trademarks, other than Product Trademarks of Licensor,
specific to one or more Product that Licensee or any of its Affiliates used in
connection with Product(s). It is understood that such assignment shall not
include the name of Licensee or any of its Affiliates, nor the corporate logo,
service mark, or trademark for Licensee or for any of its Affiliates as a
corporate entity.

(iii)Sublicensees. Any contracts with Sublicensees in the Licensee Territory
engaged by Licensee shall, at the request of Licensee in its discretion, be
assigned to Licensor to the furthest extent possible.  Licensee shall use
commercially reasonable efforts, and cause its Affiliates to use Commercially
Reasonably Efforts, to waive any exclusive dealing obligations of such Third
Party with respect to such Third Party agreement, and to provide to Licensor
information relevant to the Third Party agreement and make introductions to such
Third Party so that Licensor may enter into direct discussions with such Third
Party to secure the relevant items or services.

(h)Miscellaneous. The grant by Licensee to Licensor of the rights set forth in
Articles 13.2(a)(i), (d), (e) and (g)(ii) is conditioned upon the grant by
Licensor of the indemnity set forth in Article 15.2 with respect to the Third
Party Claims resulting from Licensor (or its designee’s) Development,
registration, Manufacture and Commercialization of the Product in the Licensee
Territory following termination of this Agreement.

13.3Survival. Upon the expiration or termination of this Agreement, all rights
and obligations of the Parties under this Agreement shall terminate except those
which are expressly or by their nature set to survive termination as well as
those described in the following Articles: 1, 2.2, 2.3(a), 2.4, 2.8, 7, 9, 10.1,
12.7, 13, 15 (solely to the extent Third Party Claims were incurred during the
term of this Agreement), 17.2 through 17.8 (inclusive), 17.10 through 17.13
(inclusive).  

Article XIV

REPRESENTATIONS, WARRANTIES AND COVENANTS

14.1Mutual Covenants, Representations and Warranties. Each Party covenants,
represents and warrants to the other Party that, as of the Effective Date:

(a)it is a corporation duly organized, validly existing and is in good standing
under its Laws or incorporation, is qualified to do business and is in good
standing as a foreign corporation in each jurisdiction in which the conduct of
its business or the ownership of its properties requires such qualification and
failure to have such would prevent such Party from performing its obligations
under this Agreement;

46

 

--------------------------------------------------------------------------------

 

(b)this Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement by such Party has been duly authorized by all
necessary corporate action and does not and will not: (i) require the consent or
approval of such Party’s stockholders; (ii) to its knowledge, violate any Law,
rule, regulation, order, writ, judgment, decree, determination or award of any
court, governmental body or administrative or other agency having jurisdiction
over it; nor (iii) conflict with, or constitute a default under, any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it is bound;

(c)it, its subsidiaries, and its Affiliates are in compliance with, and at all
times during the term of this Agreement shall remain in compliance with, all
applicable antibribery or anticorruption Laws.  Neither such Party nor any of
its subsidiaries, or Affiliates has, or will, authorize, offer, promise, or make
payments or otherwise provide anything of value directly or indirectly to: (i)
an executive, official, employee or agent of a government, governmental
department, agency or instrumentality, (ii) a director, officer, employee or
agent of a wholly or partially government-owned or controlled entity, (iii) a
political party or official thereof, or candidate for political office, or (iv)
an executive, official, employee or agent of a public international organization
(e.g., the International Monetary Fund or the World Bank) (“Government
Official”) for purposes of (A) (i) improperly influencing any act or decision of
such Government Official in his or her official capacity, (ii) inducing such
Government Official to do or omit to do any act in violation of the lawful duty
of such Government Official, or (iii) securing any improper advantage; or (B)
inducing such Government Official improperly to use his or her influence in
order to assist the Company or any of its subsidiaries in obtaining or retaining
business or to direct business to any person. Neither Party shall, during the
term of this Agreement, provide anything of value to any person that may be
considered a bribe, kickback, an illegal influence payment, or other illegal
payment;

(d)all necessary consents, approvals and authorizations of all Regulatory
Authorities, other Governmental Authorities and other persons or entities
required to be obtained by it in order to enter into this Agreement have been
obtained; and

(e)it is not subject to a corporate integrity agreement or equivalent thereof,
or a comparable obligation to a Governmental Authority, in each case that is
relevant to this Agreement or the Supply Agreement.

14.2Representations and Warranties of Licensor. Licensor represents, warrants to
Licensee that, as of the Effective Date:  

(a)Licensor has the right and authority to grant the rights and licenses granted
herein;

(b)Licensor has not previously granted any right, license or interest in or to
the Licensed Intellectual Property that would interfere with the exercise of the
licenses granted under this Agreement;

(c)As of the Effective Date, with the exception of proceedings with respect to
Licensed Patents set forth in Schedule 14.2(c), there are (i) no actual,
pending, or, to the Licensor’s knowledge, alleged, threatened, action, suits,
claims, interference or governmental investigations involving the Product
(including with respect to the Manufacturing of the Product), the Licensed
Intellectual Property or the Product Trademarks by or against Licensor, or any
of its Affiliates in the Licensee Territory, and (ii) to the Licensor’s
knowledge, there is no circumstances that may lead to any such action, suit,
claims, interference or investigations;

47

 

--------------------------------------------------------------------------------

 

(d)Licensor has not brought a claim alleging an infringement by a Third Party of
any of the Licensed Intellectual Property in the Licensee Territory, and to
Licensor’s knowledge, as of the Effective Date, with the exception of
proceedings with respect to Licensed Patents set forth in Schedule 14.2(d),
there is no circumstances that may lead to any such claim;

(e)To Licensor’s knowledge, as of the Effective Date, the Use of the Product
does not infringe the Intellectual Property Rights of any Third Party and
Licensor has not received any claim alleging such any infringement.  To
Licensor’s knowledge, none of the Licensed Patents are invalid or unenforceable;

(f)the Licensed Patents in the Licensee Territory listed on EXHIBIT 1 constitute
a true, accurate and complete list of all Patents in existence as of the
Effective Date Controlled by Licensor in the Licensee Territory relating to the
Product in the Licensee Territory, and Licensor Controls such Licensed Patents
in the Field and in the Licensee Territory, free of security interest;

(g)To Licensor’s knowledge, all individuals who participated in the invention of
any of the inventions claimed in the Licensed Patents have made effective
assignments of all ownership rights either pursuant to written agreement or by
operation of applicable Law;

(h)To Licensor’s knowledge, all application and registration fees that have
become due in respect of the Licensed Patents listed on EXHIBIT 1 and the
Product Trademarks listed on EXHIBIT 5 have been paid and all necessary
documents and certificates have been filed with the relevant agencies for the
purpose of registering such Licensed Patents and such Product Trademarks;

(i)Licensor has taken reasonable precautions to preserve the confidentiality of
the Licensed Technology;

(j)All Data with respect to Product that was provided or is intended to be
provided to a Regulatory Authority, as of the Effective Date, has been generated
and provided in compliance with applicable Laws, including applicable with GLP,
GCP and GMP, in all material respects;

(k)Licensor has disclosed or made available to Licensee in writing, on the
electronic diligence datasite,  all copies of: (i) material study reports and
Data from Clinical Studies or GLP preclinical studies of the Product in its
possession that relate or is relevant to the Licensee Territory, and (ii) all
material filings and correspondence between Licensor and its Affiliates, on the
one hand, and any Regulatory Authority, on the other hand, relating to clinical
or preclinical studies of the Product, in each case that are relevant to the
rights granted to Licensee pursuant to this Agreement.  

(l)No information or documentation provided by Licensor to Licensee contain, any
untrue or misleading statement of a material fact or to Licensor’s knowledge
omit to state a material fact, with respect to the efficacy, side effects,
formulation, stability, or preclinical or clinical testing or manufacturing of
the Product;

(m)To Licensor’s knowledge, in the course of the Development of the Product,
Licensor has not used any employee or consultant who has been debarred by any
Regulatory Authority, or was the subject of debarment proceedings by a
Regulatory Authority, and to Licensor’s knowledge, no such employees or
consultants have been used by any Third Party contractor of Licensor in
connection with the Development of the Product;

48

 

--------------------------------------------------------------------------------

 

(n)The documents containing Data and Licensed Technology disclosed or made
available to Licensee by Licensor are true and accurate copies of such documents
in Licensor’s possession;

(o)Licensor has the right to grant to Licensee the right to refer to and use any
data and technology that has been generated by the manufacturers of the Product
engaged by Licensor or its Affiliates for the use and registration of the
Product as provided for in this Agreement and the Supply Agreement.

(p)With the exception of those proceedings relating to the Licensed Patents set
forth in Schedule 14.2(p), Licensor is not engaged in any litigation, opposition
or arbitration affecting or relating to the Product, excluding oppositions
before Patent authorities.  

(q)To Licensor’s knowledge, Licensor and its Affiliates are in material
compliance with each Material Agreement, and have performed all material
obligations required to be performed by them to date under the Material
Agreement, except such non-compliance would not have a material impact on
Licensor.  To Licensor’s knowledge, neither Licensor nor its Affiliates are in
material breach under the Material Agreement and, to the knowledge of Licensor,
no other party to any Material Agreement is in material breach in any respect
thereunder, in each case, except such breach would not have a material impact on
Licensor.

14.3Representations and Warranties of Both Parties Related to Future Activities.
Each Party represents, warrants to the other Party that:

(a)to the extent material to Use of the Compounds and the Product in the
Licensee Territory, such Party shall, and shall ensure all Third Parties that it
engages with respect to activities directed to the Compounds and the Product
pursuant to this Agreement shall, comply in all material respects with all
applicable Laws with respect to the performance of activities and obligations
under this Agreement and the Supply Agreement;

(b)it will not knowingly utilize, in conducting Development, Manufacturing or
Commercialization of the Product, any Person or entities that at such time are
debarred by FDA, or that, at such time, are, to such Party’s knowledge, under
investigation by FDA for debarment action pursuant to the provisions of the
Generic Drug Enforcement Act of 1992 (21 U.S.C. § 335);

(c)all employees, officers, contractors, and consultants of such Party or its
Affiliates performing activities in connection with this Agreement shall execute
or have executed agreements requiring assignment to such Party of all right,
title and interest in and to their inventions and discoveries invented or
otherwise discovered or generated during the course of and as a result of such
activities, whether or not patentable, if any, prior to commencing such
activities;

(d)such Party currently has, and will maintain during the term of this
Agreement, directly or through Affiliates or Third Party subcontractors (i)
sufficient qualified and trained personnel and resources, and (ii) necessary
financial and technical capacity to effectively fulfill its obligations related
to the Product as contemplated in this Agreement; and

(e)each Party represents and warrants to the other Party that as of the
Effective Date, other than the Product, such Party is not, directly or with or
through an Affiliate or Third Party, Developing, Manufacturing or
Commercializing in or for the Licensee Territory, any product that targets the
HER-2 receptor and that is intended for use, or approved for use, for the
Initial Indication, provided that Licensee shall give no representation as to
the activities of Pierre Fabre Médicament Production, its contract manufacturing
Affiliate.

49

 

--------------------------------------------------------------------------------

 

14.4Certain Rights and Obligations under the Material Agreements.

(a)To the extent that any Background Agreement does not, as of the Effective
Date, allow upon any termination of such Background Agreement, for the licenses
granted to Licensor and sublicensed to Licensee to continue on substantially the
same terms as were granted to Licensor, then, where requested by Licensee,
Licensor shall use reasonable efforts to enable Licensee to secure such a
separate agreement between Licensee and the applicable Third Party to provide
for the grant of such rights to  Licensee.  In particular, within [***] ([***])
Business Days of the Effective Date, Licensor shall [***].  

(b)To the extent that a Third Party is obligated to indemnify sublicensees of
Licensor under a Material Agreement, and Licensee desires to assert a claim for
indemnification, Licensor shall use reasonable efforts to cooperate with
Licensee (at Licensee’ expense) to permit Licensee to assert such claim against
such Third Party.  

(c)To the extent relating to the Product in the Licensee Territory, whenever
Licensor receives any written report, notice or other communication from a Third
Party with respect to the corresponding Material Agreement, Licensor shall
promptly provide a copy of such report, notice or other communication to
Licensee, in each case solely if such report, notice or communication would
materially adversely affect the Product in the Licensee Territory or Licensee’s
rights under such Material Agreement with respect to the Product in the Licensee
Territory.  

(d)To the extent relating to the Product in the Licensee Territory, Licensor
shall, if reasonably requested by Licensee and subject to obligations and
limitations as provided under Third Party agreements, take reasonable efforts to
exercise any of Licensor’s rights or enforce any material obligation of a Third
Party, [***], under the applicable Material Agreement.  In addition, [***].

(e)To the extent relating to the Product in the Licensee Territory, Licensor
shall not agree or consent to any substantive amendment, supplement or other
modification to the Material Agreement or exercise any other right of agreement
or consent thereunder, in each case to the extent that such amendment,
supplement, modification, exercise or consent could adversely affect Licensee’s
rights under this Agreement, unless Licensee shall have consented in writing to
the same, which consent may not be unreasonably withheld or delayed (and which
agreement or consent of Licensee shall be provided within [***] ([***]) Business
Days after a request therefor if such amendment, supplement or other
modification would not adversely affect Licensee’s rights under this Agreement).

(f)Licensor shall not terminate any Material Agreement and shall not take or
fail to take any action that would reasonably permit the Third Party to
terminate, (either unilaterally or by mutual agreement with the applicable Third
Party), or any right thereunder relating to the Product in the Licensee
Territory, without the prior written consent of Licensee, which consent may not
be unreasonably withheld or delayed.

(g)Licensor shall not during the term of this Agreement (i) grant any lien,
pledge, encumbrance, mortgage, or security interest (excluding any license
rights or equivalents thereof) (collectively “Liens”) with respect to this
Agreement or any of the Licensed Patents or Licensed Technology in the Licensee
Territory or (ii) permit such a Lien, to attach to this Agreement or any of such
rights, in each case if such Lien would conflict with the rights granted to
Licensee hereunder.

(h)Licensor shall at all times comply with the terms of the Material
Agreements.  Licensor shall promptly notify Licensee of any actual or threatened
breach of any Material Agreements of which Licensor becomes aware.  Without
limiting the foregoing, within [***] ([***]) Business Days after Licensor’s
receipt of any written notice, or otherwise becoming aware that such a notice
may be

50

 

--------------------------------------------------------------------------------

 

forthcoming, relating to any alleged breach by Licensor under such Material
Agreements, Licensor shall notify Licensee thereof, specifying the basis for the
alleged breach, as set out in the notice or otherwise known to
Licensor.  Without prejudice to any of Licensee’s other rights under the
Agreement or other remedies available to it, Licensee shall have the right to
take step to cure an actual breach of the Material Agreements or prevent a
termination of the Material Agreements, [***]. [***]

(i)If any Intellectual Property Right becomes Controlled by Licensor after the
Effective Date that is subject to the licenses granted to Licensee under this
Agreement, Licensor shall not revise, terminate or enter into any Third Party
agreement related to or involving such Intellectual Property Right on terms that
will cause such Intellectual Property Right to be no longer Controlled by
Licensor for purposes of this Agreement.

14.5Except as otherwise expressly set forth in this Agreement, neither Party
makes any representation or extends any warranties of any kind either express or
implied, including, but not limited to, warranties of merchantability, fitness
for a particular purpose, noninfringement or validity of any Patents issued or
pending.

Article XV

INDEMNIFICATION

15.1Indemnification of Licensor. Licensee shall indemnify and hold harmless each
of Licensor, its Affiliates and the directors, officers, shareholders and
employees of such entities and the successors and assigns of any of the
foregoing (the “Licensor Indemnitees”), from and against any and all
liabilities, damages, penalties, fines, costs, expenses (including, reasonable
attorneys’ fees and other expenses of litigation) (“Liabilities”) from any
claims, actions, suits or proceedings brought by a Third Party (a “Third Party
Claim”) incurred by any Licensor Indemnitee, arising from, or occurring as a
result of: (a) the Development, Manufacturing, Commercialization or other Use of
any Compounds and Product by Licensee, its Affiliates or Sublicensees in the
Licensee Territory or otherwise pursuant to this Agreement, including any
products liability claim arising therefrom; (b) any Clinical Studies sponsored
by or on behalf of Licensee in the Licensee Territory (other than Post-Approval
Marketing Studies sponsored by Licensor in the Licensee Territory in accordance
with Article 4.1(b)), including any products liability claim arising therefrom,
(c) the gross negligence or wrongful intentional acts or omissions of Licensee,
its Affiliates, subcontractors or Sublicensees; (d) breach by Licensee of any
representation, warranty, obligation or covenant as set forth in this Agreement,
or (e) the practice by Licensee of the Licensee Technology outside the scope of
the licenses granted to Licensee as set forth in this Agreement; except, in each
case (a), (b), (c) and (d), to the extent such Third Party Claims arises from
the circumstances for which Licensor shall indemnify Licensee Indemnities
pursuant to Article 15.2.

15.2Indemnification of Licensee. Licensor shall indemnify and hold harmless each
of Licensee, its Affiliates and Sublicensees and the directors, officers and
employees of Licensee, its Affiliates and Sublicensees and the successors and
assigns of any of the foregoing (the “Licensee Indemnitees”), from and against
any and all Liabilities from any Third Party Claims incurred by any Licensee
Indemnitee, arising from, or occurring as a result of: (a) the Development,
Manufacturing, Commercialization or other Use of any Compounds and Product by
Licensor, its Affiliates or Sublicensees in the Licensor Territory, including
any products liability claim arising therefrom (or following termination of this
Agreement, anywhere in the world); (b) any Post-Approval Marketing Studies
sponsored by Licensor in the Licensee Territory in accordance with Article
4.1(b), (c) the gross negligence or wrongful intentional acts or omissions of
Licensor, its Affiliates, subcontractors or Sublicensees; (d) Clinical Studies
sponsored by or on behalf of Licensor in the Licensee Territory, including any
products liability claim arising therefrom, (d) breach by Licensor of any
representation, warranty, obligation or covenant as set forth in this Agreement,
or (e) the practice by Licensor of the intellectual property rights licensed to
Licensor by Licensee outside the scope of the licenses granted to Licensor as
set forth in this Agreement.

51

 

--------------------------------------------------------------------------------

 

15.3Procedure. A Party that intends to claim indemnification under this Article
15.3 (the “Indemnitee”) shall promptly notify the other Party (the “Indemnitor”)
in writing of any Third Party Claim, in respect of which the Indemnitee intends
to claim such indemnification, and the Indemnitor shall have sole control of the
defense and/or settlement, provided the Indemnitor may not settle the Third
Party Claim without the Indemnitee’s prior written consent, which shall not be
unreasonably withheld or delayed, in the event such settlement materially
adversely impacts the Indemnitee’s rights or obligations, and further provided
that the Indemnitor shall keep the Indemnitee regularly informed of the status
of the defense of the Third Party Claim and shall take into consideration the
Indemnitee’s reasonable comments thereon.  The Indemnitee shall have the right
to participate (but not control) and be represented in any suit or action by
advisory council of its selection and [***].  [***].  The failure to deliver
written notice to the Indemnitor within a reasonable time after the commencement
of any action with respect to a Third Party Claim, if prejudicial to its ability
to defend such action, shall relieve such Indemnitor of any liability to the
Indemnitee under this Article 15.3, but the omission to so deliver written
notice to the Indemnitor shall not relieve the Indemnitor of any liability that
it may have to any Indemnitee otherwise than under this Article 15.3.  The
Indemnitee under this Article 15.3 shall cooperate fully with the Indemnitor and
its legal representatives in the investigation of any action with respect to a
Third Party Claim covered by this indemnification.

15.4Disclaimer of Liability for Consequential Damages. UNLESS EXPRESSLY PROVIDED
HEREUNDER, IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS RESPECTIVE AFFILIATES
AND THEIR RESPECTIVE OFFICERS, DIRECTORS AND EMPLOYEES BE LIABLE UNDER THIS
AGREEMENT FOR SPECIAL, INDIRECT, PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES
SUFFERED BY THE OTHER PARTY UNDER THIS AGREEMENT, OF ANY KIND WHATEVER AND
HOWEVER CAUSED, AND WHETHER BASED ON AN ACTION OR CLAIM IN CONTRACT, TORT
(INCLUDING NEGLIGENCE), BREACH OF STATUTORY DUTY OR OTHERWISE, AND EVEN IF
FORESEEABLE OR SUFFERED IN CIRCUMSTANCES WHERE A PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSSES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
ARTICLE 15.4 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE AMOUNTS PAYABLE TO
THIRD PARTIES UNDER THE INDEMNITIES PROVIDED PURSUANT TO ARTICLES 15.1 AND 15.2
ABOVE.

15.5During the term of the Agreement as set forth in Article 12.1 and thereafter
for a period of [***] ([***]) years, each Party shall procure and maintain
adequate insurance coverage with international reputable company(ies) or a
program of self-insurance (which shall be of types and amounts sufficient to
cover the liabilities hereunder, contingent or otherwise of such Party and its
Affiliates). It is understood that such insurances shall not be construed to
create a limit of either Party’s liability with respect to its indemnification
obligations under this Article 15. Each Party shall provide the other Party with
written evidence of such insurance upon request. Each Party shall provide the
other Party with written notice at least [***] ([***]) days prior to the
cancellation, non-renewal or material change in such insurance.

Article XVI

DISPUTE RESOLUTION

16.1Referral to Senior Executives. The Parties recognize that a dispute arising
out of or in connection with this Agreement (“Dispute”) may from time to time
arise during the term of this Agreement. Any such Dispute which cannot be
resolved by good faith negotiations shall be referred, by written notice from
either Party to the other, to the Senior Executives (or their respective
designees) for resolution. The Senior Executives (or their respective designees)
shall negotiate in good faith to resolve such Dispute through discussions
promptly following such written notice. If the Senior Executives cannot resolve
the Dispute within [***] ([***]) days of such written notice, or either Party
concludes that the matter will not be so resolved, then, the provisions of
Article 16.2 shall apply.  If the Parties should resolve such Dispute pursuant
to the procedures in this Article 16.1, a memorandum setting forth their
agreement will be prepared and signed by both Parties, if requested by either
Party.

52

 

--------------------------------------------------------------------------------

 

16.2Mediation. If the Senior Executives (or their respective designees) cannot
resolve the Dispute during the [***] ([***]) day period pursuant to Article
16.1, the Parties shall first refer the dispute to proceedings under the ICC
Mediation Rules.  Such mediation shall take place in Paris, France and shall be
attended on behalf of each Party for at least one session by a senior business
person with authority to resolve the Dispute.

16.3Arbitration. Any Dispute not resolved under the procedures in Article 16.2
within [***] ([***]) days following the filing of a Request for Mediation or
within such other period as the parties may agree in writing, such Dispute shall
thereafter be finally settled under the Rules of Arbitration of the
International Chamber of Commerce by three (3) arbitrators.  The President of
the Tribunal shall be nominated by the two-party nominated arbitrators within
[***] ([***]) days of the second arbitrator’s appointment.  The seat, or legal
place, of arbitration shall be Paris, France. The language of the arbitration
shall be English. The final award shall be rendered within [***] ([***]) months
of the constitution of the tribunal, unless the tribunal determines that the
interest of justice requires that such limit be extended.  Except as may be
required to confirm or enforce a final award, or as may be required by
applicable Law, neither a Party nor an arbitrator may disclose the existence,
content, or results of any arbitration hereunder without the prior written
consent of both Parties.

16.4Non-Disclosure of Communications with Internal Counsel. Notwithstanding any
rights to the contrary under applicable procedural or substantive rules of Law,
any communications exchanged between members of each Party’s respective legal
department and directors, employees or agents in connection with any disputes,
investigations, administrative or other proceedings, shall not be requested,
produced or otherwise used, to the extent such communications would have been
covered by legal privilege and not discloseable, had these communications been
exchanged between such Party and its external attorneys.

Article XVII

GENERAL PROVISIONS

17.1Force Majeure. If the performance of any part of this Agreement (except for
any payment obligation under this Agreement) by either Party is prevented,
restricted, interfered with or delayed by reason of any cause beyond the
reasonable control of such Party (including, fire, flood, earthquake, tsunami,
embargo, power shortage or failure, acts of war, insurrection, riot, terrorism,
strike, lockout or other labor disturbance, acts of God or any acts, omissions
or delays in acting of the other Party), the Party so affected shall, upon
giving written notice to the other Party, be excused from such performance to
the extent of such prevention, restriction, interference or delay; provided that
the affected Party shall use its reasonable efforts to avoid or remove such
causes of non-performance and shall continue performance with the utmost
dispatch whenever such causes are removed.

17.2Governing Law. This Agreement and all questions regarding its validity or
interpretation, or the breach or performance of this Agreement, shall be
governed by, and construed and enforced in accordance with, the laws of France,
without reference to conflict of law principles.  The Parties hereby agree that
the provisions of the United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement and are strictly
excluded.

17.3Waiver of Breach. The failure of either Party at any time or times to
require performance of any provision hereof shall in no manner affect its rights
at a later time to enforce the same. No waiver by either Party of any condition
or term in any one or more instances shall be construed as a further or
continuing waiver of such condition or term or of another condition or term.

53

 

--------------------------------------------------------------------------------

 

17.4Modification. No amendment or modification of any provision of this
Agreement shall be effective unless in writing signed by both Parties
hereto.  No provision of this Agreement shall be varied, contradicted or
explained by any oral agreement, course of dealing or performance or any other
matter not set forth in an agreement in writing and signed by both Parties
hereto.

17.5Severability. In the event any provision of this Agreement should be held
invalid, illegal, or unenforceable in any jurisdiction, the Parties shall
negotiate in good faith a valid, legal and enforceable substitute provision that
most nearly reflects the original intent of the Parties and all other provisions
of this Agreement shall remain in full force and effect in such
jurisdiction.  Such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of such provision in any other
jurisdiction.  

17.6Entire Agreement; Amendments. This Agreement (including the Exhibits
attached hereto), together with the Pharmacovigilance Agreement, the Quality
Agreement, and the Supply Agreement (in each case, when executed) constitute the
entire agreement between the Parties relating to the subject matter hereof and
supersede all prior and contemporaneous agreements, representations and/or
understandings, including the Confidentiality Agreement between the Parties
dated January 9, 2018 and amended on December 19, 2018.  No terms or provisions
of this Agreement shall be varied or modified by any prior or subsequent
statement, conduct or act of either of the Parties, except that the Parties may
amend this Agreement by written instruments specifically referring to and
executed in the same manner as this Agreement.

17.7Notices. Unless otherwise agreed by the Parties or specified in this
Agreement, all communications between the Parties relating to, and all written
documentation to be prepared and provided under, this Agreement shall be in the
English language. Any notice required or permitted under this Agreement shall be
in writing in the English language, and (a) delivered personally, (b) sent by
air mail or express courier service providing evidence of receipt, postage
pre-paid where applicable, or (c) by electronic transmission or facsimile
(complete transmission confirmed and a copy promptly sent by another permissible
method of providing notice described in paragraph (a) or (b) above), to the
following addresses of the Parties (or such other address for a Party as may be
specified by like notice):



54

 

--------------------------------------------------------------------------------

 

To Licensor:

Puma Biotechnology, Inc.

10880 Wilshire Blvd

Suite 2150

Los Angeles, CA 90024

Fax: [***]

Attention: [***]

 

 

To Licensee:

Pierre Fabre Medicament SAS

45 place Abel Gance

92100 Boulogne Billancourt, France

Attn: Chief Executive Officer

With a copy to (which shall
not constitute notice):

Latham & Watkins LLP
140 Scott Drive
Menlo Park, CA 94025, USA
Attn: [***]

 

With a copy to (which shall
not constitute notice):

Pierre Fabre Medicament SAS

Parc Industiel La Chartreuse

81106 Castres, France

Attn: General Counsel


Any notice required or permitted to be given concerning this Agreement shall be
effective upon receipt by the Party to whom it is addressed.

17.8Assignment.

(a)Except as provided in Article 17.8(b), neither Party may assign or transfer
this Agreement or any rights or obligations hereunder to a Third Party without
the prior written consent of the other Party.

(b)A Party may assign this Agreement without the other Party’s consent (i) with
respect to Licensor, to a Third Party that acquires substantially all of the
business or assets of Licensor, or (ii) with respect to Licensee, to a Third
Party that acquires all or substantially all of Licensee’s oncology business or
assets, in each case (i) and (ii) whether by merger, acquisition or otherwise,
provided that the acquiring party agrees in a writing delivered to the
non-assigning Party to assume all of the rights and obligations of the assigning
Party under this Agreement.  

(c)A Party shall have the right to assign this Agreement to an Affiliate, with
the prior written consent of the other Party (which shall not be unreasonably
withheld or delayed), provided that (i) the assigning Party guarantees the
performance of this Agreement by such Affiliate, (ii) such Affiliate agrees in a
writing delivered to the non-assigning Party to assume all of the rights and
obligations of the assigning Party under this Agreement, and (iii) if the
non-assigning Party reasonably believes such assignment could result in material
adverse tax consequences to the non-assigning Party, the non-assigning Party
shall have no obligation to consent to the proposed assignment.    

(d)Subject to the foregoing, this Agreement shall inure to the benefit of each
Party, its successors and permitted assigns. Any assignment of this Agreement in
contravention of this Article 17.8 shall be null and void.

55

 

--------------------------------------------------------------------------------

 

(e)Notwithstanding anything contrary in this Agreement, Licensor shall not
assign, pledge or otherwise transfer its rights to receive some or all of the
Milestone Payments and Royalties payable hereunder without Licensee’s prior
written consent in its sole discretion.

17.9Performance. Unless expressly otherwise provided hereunder, each Party or
its Affiliates may perform its obligations hereunder through its Affiliates or
Subcontractors, provided that such Party shall have entered into a written
agreement (a “Subcontract”) with its Subcontractors which shall be consistent
with the terms and conditions of this Agreement, shall contain confidentiality
and non-use provisions no less restrictive than those set forth in Article
9.  Additionally, to the extent that such Subcontractor shall be responsible for
performance of any Development activities undertaken in accordance with this
Agreement, then the applicable Subcontract shall contain a certification that
such Subcontractor has not been debarred, and is not subject to debarment,
pursuant to Section 306 of the United States Federal Food, Drug and Cosmetics
Act (or similar Laws of any other country), and is not the subject of a
conviction described in such section.  Notwithstanding the foregoing, the
subcontracting Party (or Party whose Affiliate enters into a Subcontract) shall
remain liable under this Agreement for the performance of all its obligations
under this Agreement and shall be responsible for and liable for compliance by
its Subcontractors with the applicable provisions of this Agreement.

17.10No Partnership or Joint Venture. Nothing in this Agreement is intended, or
shall be deemed, to establish a joint venture or partnership between Licensee
and Licensor.  Neither Party to this Agreement shall have any express or implied
right or authority to assume or create any obligations on behalf of, or in the
name of, the other Party, or to bind the other Party to any contract, agreement
or undertaking with any Third Party.

17.11Interpretation. The captions to the several Articles and Sections of this
Agreement are not a part of this Agreement, but are included for convenience of
reference and shall not affect its meaning or interpretation. In this Agreement:
(a) the word “including” shall be deemed to be followed by the phrase “without
limitation” or like expression; and (b) the singular shall include the plural
and vice versa. Each accounting term used herein that is not specifically
defined herein shall have the meaning given to it under generally accepted cost
accounting principles, but only to the extent consistent with its usage and the
other definitions in this Agreement. This Agreement shall not confer any
benefits on any Third Parties and no Third Party may enforce any term of this
Agreement.

17.12Compliance with Laws. Notwithstanding anything to the contrary contained
herein, all obligations of Licensor and Licensee are subject to compliance with
regulations of the European Union, or any other relevant country and such other
Laws and regulations in effect in the European Union, or any other relevant
country as may be applicable, such as but not limited to export,
anti-corruption, Data Protection Law, anti-trust or competition laws, and to
obtaining all necessary approvals required by the applicable agencies of the
governments of the countries within the European Union, and any other relevant
countries. Licensor and Licensee shall cooperate with each other and shall
provide assistance to the other as reasonably necessary to obtain any required
approvals.

17.13Counterparts; Other Matters. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Signatures to this
Agreement delivered by facsimile or similar electronic transmission will be
deemed to be binding as originals. This Agreement is established in the English
language. Any translation in another language shall be deemed for convenience
only and shall never prevail over the original English version.

 

[Page Signature Follows]

 

56

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this License Agreement as of the
Effective Date.

 

 

PUMA BIOTECHNOLOGY, INC.

 

 

 

BY: _______________________________

NAME: Alan Auerbach

TITLE: Chief Executive Officer and President

 

 

PIERRE FABRE MEDICAMENT SAS

 

 

 

BY: _______________________________

NAME: Frédéric DUCHESNE

TITLE: Chief Executive Officer and President







 

--------------------------------------------------------------------------------

 

SCHEDULE 2.2

[***]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 14.2(c)

[***]

 

 

 

 

US-DOCS\107490705.1

--------------------------------------------------------------------------------

 

 

Schedule 14.2(d)

[***]

 

 

US-DOCS\107490705.1

--------------------------------------------------------------------------------

 

Schedule 14.2(p)

[***]

 

--------------------------------------------------------------------------------

 

 

 

Schedule 14.4(a)

 

[***]

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 1

LICENSED PATENTS

[***]

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 2

TRANSITION PLAN

 

[***]

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 3

ONGOING CLINICAL TRIALS

[***]

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 4

POST-APPROVAL MARKETING STUDIES

 

[***]

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 5

PRODUCT TRADEMARKS AND DOMAIN NAMES

[***]

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 6

KEY SUPPLY TERMS

[***]

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 7

PRESS RELEASE




 

--------------------------------------------------------------------------------

 

 

[gw0crepndzva000001.jpg][gw0crepndzva000002.jpg]

 




 

 

News Release

 

 

Puma Biotechnology and Pierre Fabre Enter into Exclusive

License Agreement to Develop and Commercialize

NERLYNX® (neratinib) in Europe

 

LOS ANGELES, Calif. and CASTRES, France,  March XX, 2019 – Puma Biotechnology,
Inc. (Nasdaq: PBYI) and Pierre Fabre have entered into an exclusive license
agreement under which Pierre Fabre will develop and commercialize NERLYNX®
(neratinib) within Europe and part of Africa. In September 2018 the European
Commission granted marketing authorization for NERLYNX® (neratinib) for the
extended adjuvant treatment of adult patients with early stage hormone receptor
positive HER2-overexpressed/amplified breast cancer and who are less than one
year from the completion of prior adjuvant trastuzumab-based therapy.  

 

Pierre Fabre will have exclusive commercialization rights for NERLYNX in
European countries excluding Russia and Ukraine, along with countries in North
Africa and francophone countries of West Africa. Pierre Fabre will also be
responsible of conducting additional clinical studies and leading regulatory
activities in connection with the European Medicines Agency (EMA).

 

Under the terms of the agreement, Puma will receive an upfront payment of $60
million, as well as additional regulatory and commercial milestone payments
totaling up to $345 million. In addition, Puma will receive significant
double-digit royalties on NERLYNX sales throughout the territory covered by the
license agreement between Puma and Pierre Fabre.

 

“Puma is committed to providing access to NERLYNX to patients around the world
and soon physicians and patients in Europe will have commercial availability of
NERLYNX,” stated Alan H. Auerbach, Chief Executive Officer and President of
Puma. “Pierre Fabre has a robust commercial and medical oncology infrastructure
that we hope will lead to rapid commercial access to NERLYNX.”

 

“We are thrilled to provide this new therapy to patients with HER2-positive
breast cancer throughout Europe,” said Frederic Duchesne, Chief Executive
Officer, Pierre Fabre Pharmaceuticals. “Pierre Fabre has developed a strong
expertise and presence in the breast cancer treatment and the addition of
NERLYNX to our historical oncology portfolio will allow us to strengthen our
commercial presence. We anticipate providing access to NERLYNX to patients
throughout Europe in 2019 and 2020, starting with Germany.”

 

--------------------------------------------------------------------------------

 

 

 

About HER2-Positive Breast Cancer

 

Approximately 20% to 25% of breast cancer tumors over-express the HER2 protein.
HER2-positive breast cancer is often more aggressive than other types of breast
cancer, increasing the risk of disease progression and death. Although research
has shown that trastuzumab can reduce the risk of early stage HER2-positive
breast cancer returning after surgery, up to 25% of patients treated with
trastuzumab experience recurrence.

 

Important EU NERLYNX® (neratinib) Safety Information

 

All suspected adverse reactions should be reported in accordance with the
national reporting system.

 

The adverse reactions described in this section were identified in the
randomized Phase 3 clinical trial (n=2840). The most common adverse reactions of
any grade were diarrhoea (93.6%), nausea (42.5%), fatigue (27.3%), vomiting
(26.8%), abdominal pain (22.7%), rash (15.4%), decreased appetite (13.7%),
abdominal pain upper (13.2%), stomatitis (11.2%), and muscle spasms (10.0%).

 

The most common Grade 3-4 adverse reactions were diarrhoea (Grade 3, 36.9% and
Grade 4, 0.2%) and vomiting (Grade 3, 3.4% and Grade 4, 0.1%).

 

Adverse reactions reported as serious included diarrhoea (1.9%), vomiting
(1.3%), dehydration (1.1%), nausea (0.5%), alanine aminotransferase increased
(0.4%), aspartate aminotransferase increased (0.4%), abdominal pain (0.3%),
fatigue (0.3%) and decreased appetite (0.2%).

 

For full European prescribing information, please refer to the NERLYNX
(neratinib) Summary of Product Characteristics on the European Medicines Agency
website

(http://www.ema.europa.eu/ema/).

 

Important Safety Information Regarding NERLYNX® (neratinib) U.S. Indication

 

NERLYNX® (neratinib) tablets, for oral use

 

INDICATIONS AND USAGE: NERLYNX is a kinase inhibitor indicated for the extended
adjuvant treatment of adult patients with HER2 overexpressed/amplified breast
cancer, to follow adjuvant trastuzumab-based therapy.

 

CONTRAINDICATIONS: None

 

WARNINGS AND PRECAUTIONS:

 

•

Diarrhea: Aggressively manage diarrhea occurring despite recommended prophylaxis
with additional antidiarrheals, fluids, and electrolytes as clinically
indicated. Withhold NERLYNX in patients experiencing severe and/or persistent
diarrhea. Permanently discontinue NERLYNX in patients experiencing Grade 4
diarrhea or Grade≥ 2 diarrhea that occurs after maximal dose reduction.

 

 

--------------------------------------------------------------------------------

 

 

•

Hepatotoxicity: Monitor liver function tests monthly for the first 3 months of
treatment, then every 3 months while on treatment and as clinically indicated.
Withhold NERLYNX in patients experiencing Grade 3 liver abnormalities and
permanently discontinue NERLYNX inpatients experiencing Grade 4 liver
abnormalities.

 

•

Embryo-Fetal Toxicity: NERLYNX can cause fetal harm. Advise patients of
potential risk to a fetus and to use effective contraception.

 

ADVERSE REACTIONS: The most common adverse reactions (≥ 5%) were diarrhea,
nausea, abdominal pain, fatigue, vomiting, rash, stomatitis, decreased appetite,
muscle spasms, dyspepsia, AST or ALT increase, nail disorder, dry skin,
abdominal distention, epistaxis, weight decreased and urinary tract infection.

 

To report SUSPECTED ADVERSE REACTIONS, contact Puma Biotechnology, Inc. at

1-844-NERLYNX (1-844-637-5969) and www.NERLYNX.com or FDA at 1-800-FDA-1088 or
www.fda.gov/medwatch.

 

DRUG INTERACTIONS:

 

•

Gastric acid reducing agents:  Avoid concomitant use with proton pump
inhibitors. When patients require gastric acid reducing agents, use an
H2-receptor antagonist or antacid. Separate NERLYNX by at least 3 hours with
antacids. Separate NERLYNX by at least 2 hours before or 10 hours after
H2-receptor antagonists. 

•

Strong or moderate CYP3A4 inhibitors:  Avoid concomitant use.

•

Strong or moderate CYP3A4 inducers:  Avoid concomitant use.

•

P-glycoprotein (P-gp) substrates:  Monitor for adverse reactions of narrow
therapeutic agents that are P-gp substrates when used concomitantly with
NERLYNX.

 

USE IN SPECIFIC POPULATIONS:

 

∙Lactation: Advise women not to breastfeed.

 

Please see Full Prescribing
Information<https://nerlynx.com/pdf/full-prescribing-information.pdf> for
additional safety information.

 

About Puma Biotechnology

 

Puma Biotechnology, Inc. is a biopharmaceutical company with a focus on the
development and commercialization of innovative products to enhance cancer care.
The Company in-licenses the global development and commercialization rights to
three drug candidates — PB272 (neratinib, oral), PB272 (neratinib, intravenous)
and PB357. Neratinib, oral was approved by the U.S. Food and Drug Administration
in July 2017 for the extended adjuvant treatment of adult patients with early
stage HER2-overexpressed/amplified breast cancer, following adjuvant
trastuzumab-based therapy, and is marketed in the United States as NERLYNX®
(neratinib) tablets. NERLYNX was granted marketing authorization by the European
Commission in September 2018 for the extended adjuvant treatment of adult
patients with early stage hormone receptor-positive HER2-overexpressed/amplified
breast cancer and who are less than one year from completion of prior adjuvant
trastuzumab-based therapy. NERLYNX is a registered trademark of Puma
Biotechnology, Inc.  

 

 

--------------------------------------------------------------------------------

 

 

Further information about Puma Biotechnology can be found at
www.pumabiotechnology.com.

 

About Oncology at Pierre Fabre

 

Pierre Fabre’s expertise in oncology is based on almost four decades of
experience in the discovery, development and global marketing of innovative
cancer drugs, including monoclonal antibodies and ADCs. Navelbine® has been one
of the company’s major successes and is valuable in the treatment of breast
cancer patients. The company conducts its R&D in two oncology centers, based in
Saint-Julien-en-Genevois (near Geneva) and at the Oncopole campus in Toulouse.
The Oncopole is officially recognized by the French government as a National
Center of Excellence for cancer research. In 2015, Pierre Fabre entered into an
agreement with the American biotech company, Array BioPharma, to codevelop two
small molecules (kinase inhibitors), Braftovi® & Mektovi®. The primary
indication (melanoma) was approved in September 2018 by EMA and marketing is
already underway in Germany, the UK, the Netherlands, Austria, Norway and
Denmark.

 

About Pierre Fabre

 

With a portfolio representing a continuum of activities spanning from
prescription drugs and consumer healthcare products to dermo-cosmetics, Pierre
Fabre is the 2nd largest dermo-cosmetics laboratory in the world, the 2nd
largest private French pharmaceutical group and the market leader in France for
products sold over the counter in pharmacies. Its portfolio includes several
global brands and franchises among which Eau Thermale Avène, Klorane, Ducray,
René Furterer, A-Derma, Galénic, Elancyl, Naturactive, Pierre Fabre Health Care,
Pierre Fabre Oral Care, Pierre Fabre Dermatologie and Pierre Fabre Oncologie.

In 2018, Pierre Fabre generated 2,3 billion euros in revenues, of which 63% came
from its international business and 61% from its dermo-cosmetics division.
Pierre Fabre, which has always been headquartered in the South-West of France,
counts about 11,000 employees worldwide, owns subsidiaries and offices in 47
countries and enjoys distribution agreements in over 130 countries. In 2018,
Pierre Fabre dedicated 187 million euros to R&D efforts, split between oncology,
consumer healthcare, dermatology and dermo-cosmetics.

Pierre Fabre is 86%-owned by the Pierre Fabre Foundation, a
government-recognized public-interest foundation, and secondarily by its own
employees through an international employee stock ownership plan.

The independent French certification group AFNOR audited in 2015 Pierre Fabre
for its corporate social responsibility policy at the “exemplary” level,
according to the ISO 26000 standard for CSR.

To find out more about Pierre Fabre, please go to www.pierre-fabre.com.  

 

Forward-Looking Statements

 

This press release contains forward-looking statements, including statements
regarding the commercialization and commercial availability of NERLYNX® in
European countries excluding Russia and Ukraine, along with countries in North
Africa and francophone countries of West Africa; the registration and regulatory
approval of NERLYNX in the region; and potential payments and royalties payable
under the license agreement.. All forward-looking statements involve risks and
uncertainties that could cause Puma’s actual results to differ materially from
the anticipated results and

 

--------------------------------------------------------------------------------

 

 

expectations expressed in these forward-looking statements. These statements are
based on current expectations, forecasts and assumptions, and actual outcomes
and results could differ materially from these statements due to a number of
factors, which include, but are not limited to, the risk factors disclosed in
the periodic and current reports filed by Puma with the Securities and Exchange
Commission from time to time, including Puma’s Annual Report on Form 10-K for
the year ended December 31, 2018. Readers are cautioned not to place undue
reliance on these forward-looking statements, which speak only as of the date
hereof. Puma assumes no obligation to update these forward-looking statements,
except as required by law.

 

Contact:

Alan H. Auerbach or Mariann Ohanesian, Puma Biotechnology, Inc., +1 424 248 6500

info@pumabiotechnology.com

ir@pumabiotechnology.com


David Schull or Alex Fudukidis, Russo Partners, +1-212-845-4271
david.schull@russopartnersllc.com

alex.fudukidis@russopartnersllc.com

 

Valérie Roucoules, Pierre Fabre + 33 1 49 10 83 84 / + 33 6 20 88 61 65

valerie.roucoules@pierre-fabre.com

 

# # # # #

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 8

TEMPLATE OF ROYALTY REPORTS

 

[***]

 